Exhibit 10.21

LEASE

WILLIS TOWER

233 SOUTH WACKER DRIVE

CHICAGO, ILLINOIS

TRADESTATION SECURITIES, INC.



--------------------------------------------------------------------------------

LEASE

WILLIS TOWER

233 SOUTH WACKER DRIVE

CHICAGO, ILLINOIS

TRADESTATION SECURITIES, INC.

TABLE OF CONTENTS

 

           PAGE  

SCHEDULE

     1   

TERMS AND CONDITIONS

     5   

1.

   TERM      5   

2.

   BASE RENT      5   

3.

   ADDITIONAL RENT      5   

4.

   USE OF THE PREMISES      11   

5.

   POSSESSION      12   

6.

   SERVICES      13   

7.

   REPAIRS      17   

8.

   ADDITIONS AND ALTERATIONS      17   

9.

   COVENANT AGAINST LIENS      18   

10.

   INSURANCE      19   

11.

   FIRE OR CASUALTY      21   

12.

   WAIVER OF CLAIMS – INDEMNIFICATION      22   

13.

   NONWAIVER      22   

14.

   CONDEMNATION      23   

15.

   ASSIGNMENT AND SUBLETTING      23   

16.

   SURRENDER OF POSSESSION      27   

17.

   HOLDING OVER      28   

18.

   ESTOPPEL CERTIFICATE      28   

19.

   OBLIGATIONS TO MORTGAGEES      28   

20.

   CERTAIN RIGHTS RESERVED BY LANDLORD      29   

21.

   RULES AND REGULATIONS      31   

22.

   DEFAULT AND LANDLORD’S REMEDIES      31   

23.

   EXPENSES OF ENFORCEMENT      34   

24.

   COVENANT OF QUIET ENJOYMENT      34   

25.

   REAL ESTATE BROKER      34   

26.

   MISCELLANEOUS      34   

27.

   NOTICES      37   

28.

   LIMITATION OF LIABILITY      37   

29.

   SECURITY DEPOSIT      37   

30.

   RIGHT OF FIRST OFFER      39   

31.

   TENANT’S OPTION TO RENEW      39   

 

i



--------------------------------------------------------------------------------

32.

   SUBSTITUTION OF PREMISES      40   

33.

   PATRIOT ACT      41   

34.

   SIGNS      41   

35.

   PARKING      42   

36.

   ARBITRATION      42   

EXHIBITS

 

EXHIBIT A

   FLOOR PLAN OF PREMISES

EXHIBIT B

   TENANT WORK LETTER

EXHIBIT C

   RULES AND REGULATIONS

EXHIBIT D

   ESTOPPEL CERTIFICATE

EXHIBIT E

   CONDENSER WATER ADDENDUM

EXHIBIT F

   JANITORIAL SPECIFICATIONS

SCHEDULES

 

SCHEDULE 1-A

   LANDLORD’S WORK

SCHEDULE 1-B

   BUILDING STANDARD MATERIALS

SCHEDULE 2

   TENANT/CONTRACTOR & VENDOR GUIDELINES

 

ii



--------------------------------------------------------------------------------

LEASE

WILLIS TOWER

233 SOUTH WACKER DRIVE

CHICAGO, ILLINOIS

THIS AGREEMENT OF LEASE made as of this day 22nd of November, 2010 (hereinafter
referred to as the “Lease”) between 233 S. WACKER LLC, a Delaware limited
liability company (hereinafter referred to as “Landlord”), and TRADESTATION
SECURITIES, INC., a Florida corporation (hereinafter referred to as “Tenant”).

SCHEDULE

 

1.

Description of Premises: The premises designated on the plan attached hereto as
Exhibit A and containing approximately 11,135 square feet of “Rentable Area” on
the 48th floor (the “Premises”) in the building commonly known as the Willis
Tower (the “Building”) located at 233 South Wacker Drive in the City of Chicago,
Cook County, Illinois (hereinafter referred to together with all present and
future easements, additions, improvements and other rights appurtenant thereto,
as the “Land”). Landlord represents that the square footage of the Rentable Area
shown above has been determined in accordance with ANSI/BOMA Z65.1. 1996.

 

2. Use of Premises: Tenant shall use the Premises solely as general offices,
employee training and for no other purpose whatsoever.

 

3. Base Rent: The per annum rate of Base Rent and the monthly installments
thereof are set forth on Schedule 1 attached hereto.

 

4. Tenant’s Proportionate Share: shall mean (a) .3154% for the purposes of
determining Taxes (as hereinafter defined) payable by Tenant hereunder, such
percentage being the percentage calculated by dividing the Rentable Area
contained in the Premises, as determined by Landlord and shown in Item 1 of this
Schedule by 3,530,477 rentable square feet, and (b) .3390% for purposes of
determining Operating Expenses (as hereafter defined) payable by Tenant
hereunder, such percentage being the percentage calculated by dividing the
Rentable Area of the Premises, by 3,284,958 rentable square feet. Tenant’s
Proportionate Share shall be adjusted proportionately if the number of square
feet of Rentable Area in the Premises is increased or decreased or if the
aggregate amount of office or retail space in the Building is either increased
or decreased.

 

5. Commencement Date: March 1, 2011.

 

6. Termination Date: February 28, 2016.

 

7. Security Deposit: Twenty-Five Thousand Nine Hundred Eighty-One and 67/100
Dollars ($25,981.67).



--------------------------------------------------------------------------------

8. Addresses for Notices:

If to Landlord:

404 Fifth Avenue, 4th Floor

New York, New York 10018

Attention: President

with a copy to:

8114 North Lawndale Avenue

Skokie, Illinois 60076

Attention: John M. Huston

and a copy to:

Office of the Building

233 South Wacker Drive, Suite 3530

Chicago, Illinois 60606

Attention: Building Manager

If to Tenant:

233 South Wacker Drive, Suite 4825

Chicago, Illinois 60606

Attention: Adam Cohn

With a copy to:

TradeStation Securities, Inc.

8050 S.W. 10th Street, Suite 4000

Plantation, Florida 33324

Attention: General Counsel

 

9. Broker: Studley and U.S. Equities Asset Management, L.L.C.

 

2



--------------------------------------------------------------------------------

This Lease is subject to the Terms and Conditions and the provisions of any
exhibits attached hereto, which Terms and Conditions and exhibits are hereby
made a part of this Lease.

 

LANDLORD:     TENANT: 233 S. WACKER LLC,     TRADESTATION SECURITIES, INC., a
Delaware limited liability company     a Florida corporation By:           By:  
    Its:       Its:  

 

3



--------------------------------------------------------------------------------

SCHEDULE 1

Base Rent (11,135 rsf)

 

Period

   Per Square Foot
Base Rental  Rate      Monthly
Base Rent      Annual
Base Rent  

Lease Year 1

   $ 28.00       $ 25,981.67       $ 311,780.00   

Lease Year 2

   $ 28.70       $ 26,631.21       $ 319,574.50   

Lease Year 3

   $ 29.42       $ 27,299.31       $ 327,591.70   

Lease Year 4

   $ 30.15       $ 27,976.69       $ 335,720.25   

Lease Year 5

   $ 30.90       $ 28,672.62       $ 344,071.50   

 

4



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
premises (hereinafter referred to as the “Premises”) described in the Schedule
appearing at the beginning of this Lease (hereinafter referred to as the
“Schedule”) and designated on the plan attached hereto as Exhibit A, subject to
the covenants, terms, provisions and conditions of this Lease.

 

1. TERM

The term of this Lease (hereinafter referred to as the “Term”) shall commence on
the Commencement Date and shall end on the Termination Date each as provided in
the Schedule, unless sooner terminated as provided herein.

 

2. BASE RENT

 

  (a) Base Rent Payments. Tenant shall pay to Landlord the Base Rent and all
other sums due hereunder by electronic wire transfer. Electronic wire transfer
payments shall be made to Capital One Bank, 1407 Broadway, New York, New York
10018, for the benefit of 233 S. Wacker LLC, ABA #021407912, Account No.
2744061249 (FEIN #27-1175316). Payments may be made at such other place as
Landlord or Landlord’s agent may from time to time designate in writing. The
applicable annual Base Rent set forth in Schedule 1 shall be payable in equal
monthly installments in the applicable amounts set forth in Schedule 1 in
advance on or before the first day of each and every month during the Term
without demand and without any abatement, setoff or deduction whatsoever, except
as specifically set forth in this Lease. Such Base Rent shall be escalated on
each anniversary of the Commencement Date as set forth in Schedule 1. Each
period of twelve (12) months beginning on the Commencement Date or on any
anniversary thereof and ending on the day before the following anniversary of
the Commencement Date or on the Termination Date, as the case may be, is
hereinafter referred to as a “Lease Year.” Any Base Rent payable for a partial
month at the beginning of the Term shall be paid on the first day of the first
full calendar month of the Term. Any Base Rent payable for a partial month at
the end of the Term shall be paid on the first day of such month.

 

  (b) Abatement of Initial Base Rent. If Tenant has taken possession of the
Premises for the purpose of carrying on its business therein and if Tenant is
not in “Default” hereunder (as described in Section 22 hereof) on the date any
such installment is due, six (6) monthly installments of Base Rent due hereunder
shall be abated in full and shall not be payable by Tenant, subject to the terms
of Section 22 hereof. The Base Rent shall be abated in March, 2011, April,
2011, March 2012, April, 2012, March, 2013 and March, 2014.

 

3. ADDITIONAL RENT

In addition to paying the base rent specified in Section 2 hereof, Tenant shall
pay as “Additional Rent” commencing in Calendar Year 2012 Tenant’s Proportionate
Share of Taxes and Operating Expenses over the actual amounts thereof as finally
determined for

 

5



--------------------------------------------------------------------------------

the Calendar Year ending December 31, 2011 (the “Base Year”). Tenant shall
commence paying “Additional Rent” on the first day of the calendar month
following the determination of Taxes and Operating Expenses for the Base Year.
“Additional Rent” shall be abated in full and shall not be payable at any time
by Tenant in respect of each month that Base Rent is abated in accordance with
the provisions contained in Section 2(b) hereof. The Base Rent and the
Additional Rent and all other amounts due under this Lease are herein
collectively referred to as the “Rent.” All Additional Rent shall be payable for
the same periods and in the same manner, time and place as the Base Rent is to
be paid notwithstanding any abatement of Base Rent. Without limitation on other
obligations of Tenant which shall survive the expiration of the Term, the
obligations of Tenant to pay Additional Rent shall survive the expiration of the
Term. For any Calendar Year which is not wholly included in the Term, Tenant
shall be obligated to pay only a pro rata share of the Additional Rent for such
Calendar Year, based on the number of days of the Term falling within such
Calendar Year. Except as specifically hereinabove provided or provided elsewhere
in this Lease, Rent shall be paid without abatement, deduction or set off of any
kind, it being the intention of the parties that, to the full extent permitted
by law, and except as otherwise provided herein or elsewhere in this Lease,
Tenant’s covenant to pay Rent shall be independent of all other covenants
contained in this Lease.

 

  (a) Certain Definitions. As used in this Lease, the terms:

 

  (i) “Calendar Year” shall mean each calendar year commencing with the Calendar
Year beginning January 1, 2011 in which any part of the Term falls, through and
including the year in which the Term expires.

 

  (ii) “Operating Expenses” shall mean all expenses, costs and disbursements of
, every kind and nature (determined for the applicable Calendar Year on an
accrual basis) paid or incurred by Landlord or its managing agent in connection
with the ownership, management, operation, maintenance and repair of the Land
and Building (including, without limitation, the cost of providing electricity
for lighting the Premises as provided in Subsection 6(a)(ii) below and other
office space), except the following:

 

  A. Taxes (as hereinafter defined);

 

  B. Costs of capital improvements to any tenant’s premises;

 

  C. Principal or interest payments on loans secured by mortgages or trust deeds
on the Building or Land or rent payable on any ground lease of the Land;

 

  D.

Costs of capital improvements to the Building which, under generally accepted
accounting principles, are classified as capital expenditures, except that
Operating Expenses shall include (1) the costs of any capital improvement which
is intended to reduce any component of Operating Expenses and (2) the costs of
any capital improvement which is made by Landlord to keep the Land or

 

6



--------------------------------------------------------------------------------

 

Building in compliance with all governmental rules and regulations applicable
from time to time thereto, in each case as evenly amortized over the useful life
of each such capital improvement with interest on the unamortized amount at the
greater of (A) ten percent (10%) per annum or (B) four percent (4%) per annum
above the “prime rate” or “corporate base rate” announced from time to time by a
major Chicago bank selected by Landlord (the “Prime Rate”) (but in no event at a
rate which is more than the highest lawful rate allowable in the State of
Illinois);

 

  E. Costs of utilities and other services provided to and used in the operation
of the retail stores in the Building, provided that the costs of operating and
maintaining the common areas adjoining such retail stores at and above the
Franklin Street Level shall be included in Operating Expenses; and

 

  F. Costs and expenses incurred in connection with leasing space in the
Building, such as leasing commissions, tenant allowances, space planning fees
and advertising and promotional expenses and legal fees for the preparation of
leases;

 

  G. Costs of initial improvements to, or alterations of, space leased to any
tenant;

 

  H. Depreciation or amortization of any improvements except as specifically set
forth in this Lease;

 

  I. The cost of repairing or restoring any portion of the Building damaged by a
hazard, to the extent Landlord has received insurance proceeds with respect to
such damage (provided that the amount of any deductible paid by Landlord shall
be included in Operating Expenses);

 

  J. The cost of repairs, alterations or replacements required as the result of
the exercise of any right of eminent domain to the extent Landlord receives net
condemnation proceeds in reimbursement of such costs, as the result of such
exercise;

 

  K. Any late fees, fines, penalties and interest on past due amounts incurred
by Landlord due to Landlord’s violation of any applicable law, rule or
regulation;

 

  L. Costs incurred for relocating tenants within the Building;

 

  M.

Any other costs or expenses incurred by Landlord to the extent Landlord has
actually collected funds in reimbursement of such costs and expenses (x) from
any policies of insurance in effect or

 

7



--------------------------------------------------------------------------------

 

(y) from any other tenant (other than through such tenant’s payment of its share
of Operating Expenses or Taxes);

 

  N. Compensation paid in respect of officers and executives of Landlord above
the level of building manager;

 

  O. All costs of permanent sculptures, paintings, wall hangings, and other
objects of fine art, except, however, reasonable costs of day-to-day maintenance
of such fine art objects;

 

  P. Franchise taxes and income taxes of Landlord;

 

  Q. Managing agents’ fees or commissions in excess of the rates then
customarily charged for building management for buildings of like class and
character;

  R. The cost of correcting defects to construction of the Building;

 

  S. The cost of any additions to the Building;

 

  T. Expenses incurred by Landlord in connection with the transfer or
disposition of the Land or Building or any ground, underlying or overriding
lease, including, without limitation, transfer, deed and gains taxes;

 

  U. All amounts received by Landlord through proceeds of insurance or
condemnation awards to the extent they are compensation for, or reimbursement
of, sums previously included in Operating Expenses hereunder.

 

  (iii)

“Taxes” shall mean taxes levied, assessed, imposed or accruing for Calendar
Years commencing January 1, 2011, and payable in Calendar Year 2012, and in
connection with the Land, the Building, the operation thereof or any rights or
responsibilities related thereto. “Taxes” shall include without limitation:
(a) real estate taxes and assessments, special or otherwise, levied, assessed,
imposed, accruing for Calendar Years commencing January 1, 2011 and thereafter
during the Term upon the Land or Building; (b) ad valorem taxes for any personal
property owned or leased by Landlord and used exclusively in connection with
operating or maintaining the Land or Building; (c) any tax, assessment, charge
or fee which is imposed in substitution for, or in lieu of an increase in, such
real estate taxes or ad valorem personal property taxes; (d) any income or
franchise tax based on Landlord’s income from the Land and Building which taxes
such income in a different manner than income from sources other than the
ownership and operation of income-producing real estate, which is substantively
the functional equivalent of a tax on gross rents or leases, but is called by
another name; (e) a tax on gross rents or leases; or (f) a tax on the
development of real estate or the construction or

 

8



--------------------------------------------------------------------------------

 

improvement of buildings or premises therein. Taxes shall also include, in the
year for which they accrue, all fees for consultants and attorneys and all other
costs incurred by Landlord in seeking to obtain a reduction of, or a limit on
the increase in, any Taxes, regardless of whether any reduction or limitation is
obtained. Taxes shall not include any inheritance, estate, succession, transfer,
gift, franchise, or capital stock tax or any current state or federal income
taxes or any income taxes other than those expressly described above. With
respect to any Taxes which include assessments against income or property not
related to the Land or Building, Taxes shall include only that portion of such
Taxes which would be payable if the Land and Building and all rights related
thereto were the only assets of Landlord. Taxes shall not include interest or
penalties arising as a result of a late payment.

 

  (b)

Expense Adjustment. Tenant shall pay to Landlord or Landlord’s agent as
Additional Rent commencing in Calendar Year 2012, an amount (“Expense Adjustment
Amount”) equal to Tenant’s Proportionate Share of the amount of Operating
Expenses plus Tenant’s Proportionate Share of the special allocation of Variable
Operating Expenses (as defined in Section 3(c)) incurred with respect to each
such Calendar Year or any portion thereof, in excess of the total amount of such
Operating Expenses and Variable Operating Expenses as finally determined for the
Calendar Year 2011 (the “Base Year”). The Expense Adjustment Amount with respect
to each Calendar Year starting in 2012 shall be paid in monthly installments
during that Calendar Year in an amount reasonably estimated from time to time by
Landlord and communicated by written notice to Tenant, subject, however, to the
provisions hereinabove contained in this Section. Following the close of each
Calendar Year, Landlord shall compute the Expense Adjustment Amount for that
Calendar Year based on the Operating Expenses (and any special allocation of
Variable Operating Expenses) for that Calendar Year in excess of the Base Year
and shall deliver to Tenant a statement of the Expense Adjustment Amount plus a
statement of all estimated installments paid by Tenant with respect to that
Calendar Year. Tenant shall pay to Landlord any deficiency shown by the
statement within thirty (30) days after Tenant receives the statement. If the
installments paid exceed the amount due, Landlord shall either credit the excess
against Rent or any other payment next due to Landlord from Tenant hereunder or
at Landlord’s option, and if Tenant is not then in Default hereunder, refund the
excess to Tenant. If Tenant is then in Default hereunder, Landlord shall apply
the difference first to any delinquent Rent hereunder (including interest
thereon) and then to the next succeeding payments of Rent coming due hereunder.
The foregoing obligations of Landlord and Tenant shall survive the expiration of
the Term until final determination of Operating Expenses and Taxes attributable
to Tenant’s tenancy during the final Lease Year and payment thereof, if due and
owing. Delay in computation of the Expense Adjustment Amount shall not be deemed
a default hereunder or a waiver of Landlord’s right to collect the Expense
Adjustment Amount. Landlord shall cause to be kept books and records showing
Operating Expenses in accordance with an appropriate system of accounts and
accounting practices consistently maintained. Tenant shall have the right to
audit,

 

9



--------------------------------------------------------------------------------

 

or cause to be audited, by a firm of independent certified public accountants
designated by Tenant and reasonably satisfactory to Landlord, Landlord’s records
in respect of Operating Expenses of any Calendar Year or portion thereof
commencing after the Base Year and falling within the Term. The cost of such
audit shall be borne by Tenant unless, in connection with any audit conducted by
Tenant, it is demonstrated that Landlord has overstated Tenant’s Expense
Adjustment Amount by five percent (5%) or more, in which case Landlord shall
bear the cost of such audit, provided, however, Landlord shall not be obligated
to pay greater than $2,500.00 for such audit. Notwithstanding anything contained
in the preceding sentence to the contrary, any audit by Tenant of Operating
Expenses for any such Calendar Year must be requested within sixty (60) days
following the date of Tenant’s receipt of Landlord’s statement of Operating
Expenses and completed within one hundred twenty (120) days following the date
on which Landlord makes such books and records available to Tenant. Tenant’s
accountants shall be required to execute a confidentiality agreement and shall
conduct the audit at the office of the Building at such times that are
designated by Landlord.

 

  (c) Allocation of Variable Operating Expenses. If at any time during the Term
less than ninety-five percent (95%) of the then current office space in the
Building is occupied, at Landlord’s option those components of Operating
Expenses which vary with occupancy (“Variable Operating Expenses”) shall be
removed from general Operating Expenses and allocated to the portion of the
office space in the Building which is actually occupied and generating such
components of Operating Expenses. This special allocation shall be made on a pro
rata basis in accordance with Tenant’s Proportionate Share over the occupied
office space in the Building, based on both the comparative Rentable Areas of
the Building which are occupied and the portion of the Calendar Year during
which the portions of the Building were occupied. Examples of Variable Operating
Expenses include, without limitation, janitorial services, electricity for
overhead lighting and HVAC costs. Operating Expenses which do not vary with
occupancy, such as public liability insurance and lobby maintenance will
continue to be allocated on a pro rata basis over the office space in the
Building whether or not occupied, and Tenant shall only be responsible for
Tenant’s Proportionate Share of those Operating Expenses. Tenant’s obligation to
pay its Proportionate Share of Operating Expenses and Variable Operating
Expenses shall not exceed what Tenant would otherwise be obligated to pay if the
office space portion of the Building was fully leased.

 

  (d)

Tax Adjustment. Tenant shall pay to Landlord or Landlord’s agent as Additional
Rent, an amount (“Tax Adjustment Amount”) equal to Tenant’s Proportionate Share
of the amount of Taxes accrued with respect to each Calendar Year commencing
with the 2012 Calendar Year during the Term or any portion thereof in excess of
the Taxes accrued during the Base Year. The Tax Adjustment Amount with respect
to each Calendar Year starting in 2012 shall be paid in monthly installments
during that Calendar Year in an amount reasonably estimated from time to time by
Landlord and communicated by written notice to

 

10



--------------------------------------------------------------------------------

 

Tenant. Following the final determination of Taxes for each Calendar Year,
Landlord shall compute the Tax Adjustment Amount for that Calendar Year and
deliver to Tenant a statement of the Tax Adjustment Amount plus a statement of
all estimated installments paid by Tenant for that Calendar Year. Tenant shall
pay to Landlord any deficiency shown by the statement within thirty (30) days
after Tenant receives the statement. If the installments paid exceed the actual
amount due, Landlord shall either credit the excess against Rent or any other
payment next due to Landlord from Tenant hereunder or at Landlord’s option, and
if Tenant is not then in Default hereunder, refund the excess to Tenant. If
Tenant is then in Default hereunder, Landlord shall apply the difference first
to any delinquent Rent hereunder (including interest thereon) and then to the
next succeeding payments of Rent coming due hereunder. The amount of any refund
of Taxes received by Landlord, less fees incurred in obtaining such refund,
shall be credited against Taxes for the year in which such refund is received.
The foregoing obligations of Landlord and Tenant shall survive the expiration of
the Term until Taxes attributable to the final Lease Year hereunder are
determined and Tenant pays any sums due and owing. In determining the amount of
Taxes for any Calendar Year, the amount of special assessments to be included
shall be limited to the amount of the installment (plus any interest payable
thereon) of the special assessment required to be paid during that year as if
Landlord had elected to have the special assessment paid over the maximum period
of time permitted by law. All references to Taxes “for” a particular year shall
be deemed to refer to Taxes levied or assessed for the year without regard to
when such Taxes are paid or payable. Delay in computing the Tax Adjustment
Amount shall not be deemed a Default hereunder or a waiver of Landlord’s right
to collect the Tax Adjustment Amount.

 

  (e) Abatement of Additional Rent. If Tenant has taken possession of the
Premises for the purpose of carrying on its business therein and if Tenant is
not in “Default” hereunder (as described in Section 22 hereof) on the date any
such installment is due, six (6) monthly installments of Additional Rent due
hereunder shall be abated and shall not be payable by Tenant as follows: March,
2011, April, 2011, March, 2012, April, 2012, March, 2013 and March, 2014.

 

  (f) Late Fee. In the event Tenant fails to pay any installment of Rent or any
other monetary item when due, then Tenant shall pay to Landlord on demand a late
charge in an amount equal to with respect to regularly scheduled monthly
payments of Base Rent, Expense Adjustment Amounts, Tax Adjustment Amounts or any
other unpaid monetary item, 5% of the delinquent portion of any such payment.
The provision for such late charge shall be in addition to all of Landlord’s
other rights and remedies under this Lease or at law or in equity. In
particular, the foregoing late charge is in addition to, and not in lieu of the
Default Rate set forth in Section 26(b) below.

 

4. USE OF THE PREMISES

 

  (a)

Reserved Areas. This Lease does not give Tenant any right to use, and Landlord
hereby excludes and reserves for its sole and exclusive use, the following areas
in

 

11



--------------------------------------------------------------------------------

 

and about the Premises: janitor closets, stairways and stairwells, fan,
mechanical, electrical, telephone and similar rooms (other than those installed
for Tenant’s exclusive use); elevator, pipe and other vertical shafts, flues and
ducts; all areas above the acoustical ceiling and below the finished floor
covering installed in the Premises; all other structural or mechanical elements
serving other areas of the Building; and all subterranean, mineral, air, light
and view rights.

 

  (b) Permitted Use. Tenant shall use and occupy the Premises solely for the
purposes set forth in the Schedule and for no other purpose.

 

  (c) Compliance with Laws. Tenant shall not use or permit the use of any part
of the Premises for any purpose prohibited by law. Tenant shall, at its sole
expense, comply with and conform to all of the requirements of all governmental
authorities having jurisdiction over the Building which relate in any way to the
condition, use and occupancy of the Premises throughout the entire Term of this
Lease. Without limitation of the foregoing, Tenant covenants and agrees not to
bring into the Premises or to use, store, treat or dispose, or permit the use,
storage, treatment or disposal, in the Premises of (i) any hazardous substance
or regulated materials as defined under any present or future federal, state or
local law, rule or regulation or (ii) any explosives or any flammable
substances, including, but not limited to, gasoline, liquefied petroleum gas,
turpentine, kerosene and naphtha (the substances and materials referred to in
clauses (i) and (ii) hereof are collectively referred to herein as “Hazardous
Materials”), except for such materials customarily used in office operation
(x) in such quantities which do not exceed any legal limits, and (y) used,
stored, treated and disposed of in compliance with all applicable laws and
regulations.

 

  (d) Environmental Disclosure. Tenant, from time to time, upon not less than
ten (10) days’ prior written request by Landlord, will provide Landlord with
such information in Tenant’s possession which Landlord may request regarding
Tenant’s operations in the Premises (including, without limitation, whether or
not such operations involve the generation, transportation, storage, treatment
or disposal of Hazardous Materials) and shall cooperate with Landlord in the
event Landlord is required to prepare any disclosure document or instrument
pursuant to the provisions of any federal, state or local laws, rules or
regulations.

 

5. POSSESSION

 

  (a) Possession of the Premises. Tenant is in possession of the Premises and
accepts same in its “as-is” condition. Tenant shall receive an allowance as set
forth in the “Tenant Work Letter” attached as Exhibit B hereto and made a part
hereof) in order to refurbish the Premises. Tenant shall be entitled to perform
such work in accordance with Section 8 hereof and the Tenant Work Letter.

 

  (b) Condition. No promise of the Landlord to construct, alter, remodel or
improve the Premises or the Building and no representation by Landlord or its
agents respecting the condition of the Premises or the Building have been made
to Tenant or relied upon by Tenant other than as may be contained in this Lease.

 

12



--------------------------------------------------------------------------------

  (c) Exit Door; Rear Area. Landlord reserves the right, at its sole cost,
following not less than four (4) business days prior notice to Tenant, to
relocate the rear exit door in the Premises, provided, however, the new exit
door shall comply with all applicable laws and code requirements. Landlord
agrees to use reasonable efforts to minimize the disruption or interference with
Tenant’s business operations. In addition, Tenant shall be permitted to use the
rear exit area consisting of approximately 1,156 rsf without charge, and such
space shall not be included in the square footage of the Premises.

 

6. SERVICES

 

  (a) List of Services. Landlord shall provide the following services on all
days during the Term, except Saturdays, Sundays and holidays, unless otherwise
stated:

 

  (i) Heating and air conditioning in the Premises from Monday through Friday,
from 8 a.m. to 6 p.m. and on any Saturday which is not a holiday from 8 a.m. to
1 p.m. Landlord will operate the system of distribution ducts, supply registers
and diffusers, return grilles and associated fixtures to provide in the Premises
[as partitioned in accordance with the Preliminary Space Plans (as defined in
the Tenant Work Letter)], heating and air conditioning with capacity to provide
the following results during the business hours set forth above; which heating
and air conditioning shall, within tolerances normal in first class office
buildings, be capable of providing the following: (a) air conditioning which
shall be capable of maintaining inside space conditions of seventy-eight degrees
(78°) Fahrenheit dry bulb and fifty percent (50%) relative humidity when outside
conditions are ninety-two degrees (92°) Fahrenheit dry bulb and seventy-five
degrees (75°) Fahrenheit wet bulb and (b) heating which shall be capable of
maintaining inside space conditions of not less than seventy-two degrees
(72°) Fahrenheit when outside air temperatures are not less than minus ten
degrees (-10°) Fahrenheit and not more than sixty-five degrees (65°) Fahrenheit.
The foregoing is based upon occupancy density of not more than one (1) person
per hundred (100) square feet of floor area, and a maximum electric lighting and
office machine load of five (5) watts per square foot of floor area.

Upon request, Landlord agrees to provide, and Tenant will pay for all heating
and air conditioning requested and furnished prior to or following such hours at
rates to be established from time to time by Landlord. Landlord’s obligations
with respect to heating and air conditioning are subject to all governmental
rules, regulations and guidelines applicable thereto. Wherever heat generating
machines or equipment are used by Tenant in the Premises, which affect the
temperature otherwise maintained by the air-cooling system, or where the
configuration and placement of such equipment creates a per square foot heat
load above what would be considered normal for office use, Landlord reserves the
right to install supplementary air-conditioning units in the Premises and the
expense of

 

13



--------------------------------------------------------------------------------

 

installation, operation and maintenance of any such supplementary units shall be
paid by Tenant to Landlord as Additional Rent, provided, however, Landlord shall
not charge a coordination fee to install same. As of the date hereof, the
current rate for overtime HVAC is $109.69 per hour, which rate is subject to
change from time to time.

 

  (ii)  Electricity for the lighting fixtures and incidental use in the Premises
of up to five (5) watts per square foot of rentable area within the Premises.
Distribution within the Premises is at Tenant’s expense, although Tenant may use
any existing conduit system within the Premises, not being used by a building
system. All electricity used in the Premises other than for building standard
lighting fixtures shall be separately metered by a meter or meters to be
installed at Landlord’s expense. Tenant agrees to pay for such electricity
directly to the utility providing such electricity. As of the date hereof, the
current electricity rate is $.52 per rentable square foot, which rate is based
upon 260 hours of usage per month, and which rate is subject to change from time
to time. Landlord agrees that any such rate change will be in conformity with
other office space of comparable size in the Building. Tenant shall bear the
cost of providing all light fixtures and replacement of all lamps, tubes,
ballasts and starters for lighting fixtures. With respect to such incidental
uses, adequate electrical wiring and facilities will be furnished up to the
meter in the Premises by Landlord, provided that such electricity will be used
only for equipment and accessories normal to office usage. If Tenant’s
requirements for electricity for incidental uses exceed those set forth in the
first sentence of this Section (ii), Landlord reserves the right to require
Tenant to install the conduit, wiring and other equipment necessary to supply
electricity for such excess incidental use requirements at Tenant’s expense by
arrangement with Commonwealth Edison Company or another approved local utility.
If Tenant’s actual usage of electricity for lighting exceeds standard usage,
based on the 5 watts per square foot of rentable area within the Premises for
lighting and incidental use, then Landlord may charge and collect from Tenant a
fee for such excess usage, the amount of such fee to be determined by Landlord.
With respect to electricity for lighting, electricity for standard building
hours per month will be provided by Landlord as part of Operating Expenses.
Tenant shall be billed monthly for all overtime hours of lighting in excess of
standard building hours per month. Landlord agrees that any such rates or fees
will be in conformity with other space of comparable size in the Building.

 

  (iii)  City water from the regular Building outlets for drinking, lavatory and
toilet purposes. Upon execution by Landlord and Tenant of the “Condenser Water
Addendum” attached hereto as Exhibit E, Landlord agrees to make available to
Tenant supplemental condenser water as therein provided. If Landlord and Tenant
have not executed the Condenser Water Addendum, then Landlord shall not have any
obligation to provide Tenant with supplemental condenser water.

 

14



--------------------------------------------------------------------------------

  (iv)  Janitorial services as set forth on Exhibit F attached hereto and made a
part hereof.

 

  (v) Window washing of the inside and outside of those windows in the
Building’s perimeter walls which are situated in the Premises, weather
permitting, at intervals to be determined by Landlord, but in no event less than
one (1) time per Calendar Year with respect to the inside of said windows and no
less than three (3) times per calendar year with respect to the outside of said
windows.

 

  (vi)  Adequate automatic passenger elevator service.

 

  (vii)  Freight elevator services, Monday through Friday only, from 7 a.m. to 5
p.m. from the first lower level of the Building to the level on which the
Premises are located, subject to reasonable scheduling by Landlord. The use of
freight elevators shall be subject to reasonable regulations promulgated by
Landlord from time to time.

 

  (viii)  Receiving room and loading dock services, on any Monday through Friday
which is not a Holiday, from 8 a.m. to 4 p.m., subject to reasonable scheduling
by Landlord. The use of the receiving room and loading dock shall be subject to
reasonable regulations promulgated by Landlord from time to time.

 

  (b) Interruption of Services. Except as set forth below, Tenant agrees that
Landlord shall not be liable in damages, by abatement of Rent or otherwise, for
failure to furnish or delay in furnishing any service, or for any diminution in
the quality or quantity thereof, when such failure or delay or diminution is
occasioned, in whole or in part, by repairs, replacements, or improvements, by
any strike, lockout or other labor trouble, by inability to secure electricity,
gas or other fuel, or water, at the Building after reasonable effort so to do,
by any accident or casualty whatsoever, by act or default of Tenant or other
parties, or by any cause beyond Landlord’s reasonable control. Except in cases
of emergency, Landlord shall give Tenant reasonable prior notice of any delay or
diminution in any service and shall use reasonable efforts to minimize any
inconvenience to Tenant where such delay or diminution is the result of
Landlord’s voluntary actions. Except as set forth herein, such failures or
delays or diminution shall never be deemed to constitute an eviction or
disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease. In the
event of any interruption in services not caused by Tenant, its employees or
agents, which interruption continues unabated for five (5) consecutive business
days, then, Rent shall abate with respect to the portion of the Premises
rendered untenantable.

 

  (c)

Charges for Services. Charges for any service for which Tenant is required to
pay, from time to time hereunder, including but not limited to hoisting services
or after hours heating or air conditioning shall be due and payable at the same
time

 

15



--------------------------------------------------------------------------------

 

as the installment of Rent with which they are billed, or if billed separately,
shall be due and payable within twenty (20) days after such billing.

 

  (d)  Energy/Natural Resources Conservation. Notwithstanding anything to the
contrary in this Section 6 or elsewhere in this Lease, Landlord shall have the
right to institute such policies, programs and measures as may be reasonably
necessary for the conservation, recycling and/or preservation of energy and
natural resources or energy or natural resource related services, or as may be
required to comply with any applicable codes, rules and regulations, whether
mandatory or voluntary.

 

  (e)  Billing for Electricity.

 

  (i) Separate Metering. Tenant shall pay for the use of the electrical service
to the Premises for incidental uses as described above directly to the utility
company supplying electricity to the Premises based upon separate metering and
billing. Tenant shall be billed directly by such utility company and Tenant
agrees to pay each bill promptly in accordance with its terms. If for any
reason, Tenant cannot be billed directly, Landlord shall forward to Tenant each
bill received by it with respect to such electrical usage in the Premises and
Tenant shall pay it promptly in accordance with its terms.

 

  (ii)  Lack of Separate Metering. If Tenant’s incidental uses of electricity in
the Premises cannot be separately metered for any reason, Tenant shall pay
Landlord as Additional Rent, in monthly installments at the time prescribed for
monthly installments of Rent, an amount, as estimated by Landlord from time to
time (which estimate shall be based on a survey reasonably acceptable to
Tenant), which Tenant would pay for such electricity if the same were separately
metered to the Premises by the local electric utility company and billed to
Tenant at such utility company’s then current rates.

 

  (f) Security. Landlord and Tenant recognize the existence of certain societal
problems which, depending on the circumstances at the time, may necessitate the
employment of certain security measures in the day-to-day operation of the
Premises and Building. Tenant hereby agrees to the exercise by Landlord and its
agents of such security measures, including but not limited to, the search of
all persons entering or leaving the Building, the evacuation of the Building for
cause, suspected cause, or for drill purposes, the denial of any access to the
Building, and other similarly related actions that Landlord deems necessary to
prevent any threat of property damage or bodily injury. Notwithstanding anything
herein to the contrary, the exercise of such security measures by Landlord and
the resulting interruption of service and/or cessation of Tenant’s business, if
any, shall never be deemed an eviction or disturbance of Tenant’s use and
possession of the Premises, or any part thereof, or render Landlord liable to
Tenant for any resulting damages, or relieve Tenant from paying Rent or
performing any of its obligations under this Lease.

 

16



--------------------------------------------------------------------------------

Tenant agrees to cooperate with Landlord in complying with the obligations set
forth in the City of Chicago High Rise Building Emergency Procedures Ordinance
(the “Ordinance”) and any and all similar laws and ordinances and the rules and
regulations promulgated pursuant thereto and Tenant agrees to make the necessary
personnel of Tenant available to fulfill the “tenant” obligations under the
aforesaid Ordinance, including, without limitation, those of the Fire Wardens
and Emergency Evacuation Teams (as such terms are defined in the Ordinance).

 

7. REPAIRS

 

  (a) Landlord shall, as part of Operating Expenses, keep the common areas of
the Building (including, without limitation, all concourses, pedestrian
passageways, elevator lobbies and restrooms on multi-tenant floors), the roof,
structural elements of the Building and those portions of the mechanical,
electrical, plumbing, HVAC and other systems serving both the Premises and other
areas of the Building in good order, repair and condition, including replacement
or repair of all damaged or broken fixtures and appurtenances, at all times
during the Term.

 

  (b) Except as provided in Section 7(a) above, Tenant will, at Tenant’s own
expense, keep the Premises in good order, repair and condition at all times
during the Term, subject to reasonable wear and tear, and Tenant shall promptly
and adequately repair all damage to the Premises and replace or repair all
damaged or broken fixtures and appurtenances included in and serving the
Premises, under the supervision and subject to the approval of the Landlord, and
within any reasonable period of time specified by the Landlord. If Tenant does
not do so, Landlord may, but need not, make such repairs and replacements, and
Tenant shall pay Landlord the reasonable cost thereof plus a coordination fee
payable to Landlord in connection with each such repair and/or replacement equal
to five percent (5%) of the actual total cost of any such repair or replacement.
Tenant shall pay such costs and fee within twenty (20) days after being billed
therefore. Landlord may, but shall not be required to, enter the Premises at all
reasonable times to make such repairs, alterations, improvements, installations
and additions to the Premises or to the Building or to any equipment located in
the Building as Landlord shall desire or deem necessary or as Landlord may be
required to do by governmental authority or court order or decree.

 

8. ADDITIONS AND ALTERATION

 

  (a)

Except with respect to (i) the Work described in the Tenant Work Letter,
(ii) minor painting, installation of carpeting, the moving of furniture or the
hanging of wall coverings or artwork, and (iii) nonstructural alterations,
improvements, installations or additions costing less than $10,000 in the
aggregate, Tenant shall not, without the prior written consent of Landlord, make
any alterations, improvements, installations or additions to the Premises, which
shall include, without limitation, installing telephone, computer or internal
sound or paging systems or other similar systems or performing any decorating,
painting or other similar work in the Premises. Landlord’s consent shall not be
unreasonably withheld so long as such alterations, improvements, installations

 

17



--------------------------------------------------------------------------------

 

and additions are consistent with the permitted uses of the Premises set forth
in the Schedule hereof and do not adversely affect the mechanical, electrical,
plumbing, HVAC or structural components or common systems of the Building. In
addition, Tenant shall have the right, without Landlord’s consent, to replace
its telephone, computer, internal sound and paging systems during the Term of
the Lease so long as there is no structural work required in the Building or
Premises. If Landlord consents to any alterations, improvements, installations
or additions, it may impose such conditions with respect thereto as Landlord
deems appropriate, including, without limitation, requiring Tenant to furnish
Landlord with security for the payment of all costs to be incurred in connection
with such work, insurance against liabilities which may arise out of such work,
plans and specifications plus permits necessary for such work and, following
completion, “as-built” drawings showing the actual location of the alterations,
improvements, installations and additions. The work necessary to make any
alterations, improvements, installations or additions to the Premises, whether
prior to or subsequent to the Commencement Date shall be done at Tenant’s
expense by contractors selected from a list of contractors preapproved by
Landlord. Tenant shall promptly pay to Landlord or the Tenant’s contractors, as
the case may be, when due, the cost of all such work plus, in all cases other
than decorating or redecorating, a coordination fee payable to Landlord in
connection with each such improvement, installation, alteration and/or addition
equal to five percent (5%) of the actual total cost of any such improvement,
installation, alteration or addition, provided, however, Landlord shall not
charge a coordination fee in connection with Tenant’s installation of
supplementary air conditioning units in the Premises. Tenant shall pay such
costs and fee within twenty (20) days after being billed therefore.

 

  (b) All alterations, improvements, installations and additions to the
Premises, whether temporary or permanent in character, made or paid for by
Landlord or Tenant, shall without compensation to Tenant become Landlord’s
property at the termination of this Lease by lapse of time or otherwise and
shall, unless Landlord is entitled to and does request their removal (in which
case Tenant shall remove the same as provided in Section 16), be relinquished to
Landlord in good condition, ordinary wear and damage resulting from fire or
other casualty excepted.

 

9. COVENANT AGAINST LIENS

Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon Landlord’s title or interest in the
Land, Building or Premises, and any and all liens and encumbrances created by
Tenant shall attach to Tenant’s interest only. Tenant covenants and agrees not
to suffer or permit any lien of mechanics or materialmen or others to be placed
against the Land, Building or Premises or any improvement in the Premises
(whether installed or paid for by Landlord or Tenant) with respect to work or
services claimed to have been performed for or materials claimed to have been
furnished to Tenant or the Premises and, if any such lien attaches or a claim
for a lien is asserted,

 

18



--------------------------------------------------------------------------------

Tenant covenants and agrees to cause it to be immediately released and removed
of record; provided, however, that if such lien is being contested in good faith
by Tenant by appropriate proceedings diligently pursued, Tenant shall not be in
default hereunder if Tenant shall, in a manner subject to Landlord’s prior
written approval (which approval may be withheld arbitrarily) cause such lien or
claim of lien to be insured over by a title insurance company selected by
Landlord (which title insurance shall, in any event, inure to the benefit of
Landlord, Landlord’s mortgagees and any potential purchasers of the Land or
Building of which Tenant shall be notified), and provided that, in any event,
such lien or claim of lien shall be released or removed within four (4) months
of the date such lien first attached. If such lien is not immediately released
and removed or insured over as aforesaid, Landlord, at its sole option, may take
all action necessary to release and remove such lien (without any duty to
investigate the validity thereof) and Tenant shall promptly upon notice
reimburse Landlord for all sums, costs and expenses (including reasonable
attorney’s fees) incurred by Landlord in connection with such lien.

Notwithstanding anything in this Lease to the contrary, Tenant covenants and
agrees not to suffer or permit any equipment lien to attach to any of the
fixtures or improvements in the Premises, whether installed and/or paid for by
Landlord or Tenant.

 

10. INSURANCE

 

  (a) Waiver of Subrogation. Landlord and Tenant each hereby waive any and every
claim for recovery from the other for any and all loss of or damage to the
Building or Premises or to the contents thereof, which loss or damage is covered
by valid and collectible physical damage insurance policies, it being understood
and agreed that the foregoing waiver shall also apply to the deductible under
any such policy. Landlord waives any and every claim against Tenant for any and
all loss of or damage to the Building or the Premises or the contents thereof
which would have been covered had the insurance policies required to be
maintained by Landlord by this Lease been in force, to the extent that such loss
or damage would have been recoverable under such insurance policies. Tenant
waives any and every claim against Landlord for any and all loss of or damage to
the Building or the Premises or the contents thereof which would have been
covered had the insurance policies required to be maintained by Tenant by this
Lease been in force, to the extent that such loss or damage would have been
recoverable under such insurance policies. Inasmuch as this mutual waiver will
preclude the assignment of any such claim by subrogation (or otherwise) to an
insurance company (or any other person), Landlord and Tenant each agree to give
to each insurance company which has issued, or in the future may issue, to it
policies of physical damage insurance, written notice of the terms of this
mutual waiver, and to have said insurance policies properly endorsed, if
necessary, to prevent the invalidation of said insurance coverage by reason of
said waiver.

 

  (b)

Coverage. Tenant shall purchase and maintain insurance during the entire Term
for the benefit of Tenant and Landlord (as their interest may appear) with
terms, coverages and in companies reasonably satisfactory to Landlord, and with
such increases in limits as Landlord may from time to time reasonably request,
but initially Tenant shall maintain the following coverages in the following
amounts:

 

19



--------------------------------------------------------------------------------

  (i) Commercial General Liability Insurance naming Landlord, Landlord’s
managing agent and any mortgagees designated by Landlord as additional insureds,
with coverage for premises/operations, personal and advertising injury,
products/completed operations and contractual liability with limits of liability
of $1,000,000 for bodily injury and property damage per occurrence and
$2,000,000 aggregate coverage and an excess umbrella liability coverage of
$5,000,000 per occurrence and in the aggregate.

 

  (ii) Property Insurance covering the Work and all other Tenant improvements in
the Premises, office furniture, trade fixtures, office equipment, merchandise
and all other items of Tenant’s property on the Premises, which insurance shall,
with respect only to the Work and other Tenant improvements, name Landlord, and
any mortgagees designated by Landlord as additional insureds as their interests
may appear. Such insurance shall be written on an “all risks” of physical loss
or damage basis including but not limited to the perils of fire, extended
coverage, windstorm, vandalism, malicious mischief, sprinkler leakage, flood and
earthquake, for the full replacement cost value of the covered items and in
amounts that meet any co-insurance clause of the policies of insurance with a
deductible amount not to exceed $10,000.

 

  (iii)  Workers’ Compensation Insurance with statutory benefits and Employers
Liability Insurance with the following amounts: Each Accident -$500,000;
Disease—Policy Limit—$500,000; Disease—Each Employee -$500,000.

Tenant shall, prior to the commencement of the Term and on each anniversary of
the Commencement Date, furnish to Landlord certificates evidencing such
coverage, which certificates shall state that such insurance coverage may not be
changed or cancelled without at least thirty (30) days prior written notice to
Landlord and Tenant. The insurance maintained by Tenant shall be deemed to be
primary insurance and any insurance maintained by Landlord shall be deemed
secondary thereto.

 

  (c) Avoid Action Increasing Rates. Tenant shall comply with all applicable
laws and ordinances, all orders and decrees of court and all requirements of
other governmental authorities, and shall not, directly or indirectly, make any
use of the Premises which may thereby be prohibited or be dangerous to person or
property or which may jeopardize any insurance coverage or may increase the cost
of insurance or require additional insurance coverage. If Tenant fails to comply
with the provisions of this Section 101 and: (i) any insurance coverage is
jeopardized and Tenant fails to correct such dangerous or prohibited use
following notice within the applicable cure period set forth in Section 22
hereof; or (ii) insurance premiums are increased and Tenant fails, following
notice, to cease such use within the applicable cure period set forth in
Section 22 hereof, then in each event such failure shall constitute a Default by
Tenant hereunder and Landlord shall have all of its remedies as set forth in
this Lease.

 

20



--------------------------------------------------------------------------------

11. FIRE OR CASUALTY

 

  (a) Section 7 hereof notwithstanding, if the Premises or the Building
(including machinery or equipment used in its operation) shall be damaged by
fire or other casualty and if such damage does not cause a termination of this
Lease as described in the following sentences, then Landlord shall repair and
restore the damage with reasonable promptness, subject to reasonable delays for
insurance adjustments and delays caused by matters beyond Landlord’s reasonable
control, but Landlord shall not be obligated to expend for repairing or
restoring the damage an amount in excess of the proceeds of insurance recovered
with respect to the damage. If in Landlord’s estimate the Premises cannot be
restored within three hundred sixty-five (365) days from the date of such fire
or casualty, then Landlord shall give notice to Tenant of such estimate within
ninety (90) days after such fire or casualty and Tenant may elect in writing
within sixty (60) days following the date of such notice from Landlord to
terminate this Lease effective as of the date of Tenant’s notice. If any such
damage: (i) renders three (3) or more floors of the Building untenantable; or
(ii) renders general Building systems inoperable and such systems cannot be
repaired in Landlord’s reasonable estimate within two hundred seventy (270) days
from the date of such damage, or (iii) occurs within the last two (2) Lease
Years, Landlord shall have the right to terminate this Lease as of the date of
such damage upon giving written notice to the Tenant at any time within one
hundred twenty (120) days after the date of such damage. Tenant shall have the
right to terminate this Lease if the Premises are not substantially restored
within two hundred seventy (270) days after a fire or casualty. Notwithstanding
the foregoing, in the event Landlord elects to terminate the Lease because the
casualty occurs during the last two (2) Lease Years, and Tenant elects to
exercise its option to extend the Term as provided in Section 31 hereof within
ten (10) days after receipt of Landlord’s notice, then, the Lease shall not be
deemed to be terminated by Landlord. Landlord shall have no liability to Tenant,
and Tenant shall not be entitled to terminate this Lease, by virtue of any
delays in completion of such repairs and restoration. Rent, however, shall abate
on those portions of the Premises as are, from time to time, untenantable as a
result of such damage.

 

  (b)

Notwithstanding anything to the contrary herein set forth, Landlord shall have
no duty pursuant to this Section 11 to repair or restore any portion of the Work
or any other alterations, additions, installations or improvements in the
Premises or the decorations thereto except to the extent that the proceeds of
the insurance carried by Tenant are timely received by Landlord. If Tenant
desires any other or additional repairs or restoration, and if Landlord consents
thereto, it shall be done at Tenant’s sole cost and expense subject to all of
the provisions of Sections 7 and 8 hereof. Tenant acknowledges that Landlord
shall be entitled to the full proceeds of any insurance coverage, whether
carried by Landlord or Tenant, for damage to Tenant’s Work or any other
alterations, additions, installations, improvements or decorations which would
become Landlord’s property upon the termination of this Lease, provided,
however, insurance proceeds specifically allocated to Tenant’s

 

21



--------------------------------------------------------------------------------

 

equipment and other personal property that is not a part of the Premises shall
belong to Tenant.

 

12. WAIVER OF CLAIMS — INDEMNIFICATION

To the extent not prohibited by law and subject to the waiver of subrogation
contained in Section 10(a), Landlord and its partners, affiliates, officers,
agents, servants and employees shall not be liable for any damage either to
person, property or business or resulting from the loss of use thereof sustained
by Tenant or by other persons due to the Building or any part thereof or any
appurtenances thereto becoming out of repair, or due to the happening of any
accident or event in or about the Building, including the Premises, or due to
any act or neglect of any tenant or occupant of the Building or of any other
person, unless caused by the negligence or willful misconduct of Landlord or its
agents, employees or contractors. This provision shall apply particularly, but
not exclusively, to damage caused by gas, electricity, snow, ice, frost, steam,
sewage, sewer gas or odors, fire, water or by the bursting or leaking of pipes,
faucets, sprinklers, plumbing fixtures and windows, and, except as provided
above, shall apply without distinction as to the person whose act or neglect was
responsible for the damage and shall apply whether the damage was due to any of
the causes specifically enumerated above or to some other cause of an entirely
different kind. Tenant further agrees that all personal property upon the
Premises, or upon loading docks, receiving and holding areas, or freight
elevators of the Building, shall be at the risk of Tenant only, and that
Landlord shall not be liable for any loss or damage thereto or theft thereof.
Without limiting any other provisions hereof, but subject to the provisions of
Section 10(a) hereof, except for liability caused by the gross negligence or
willful acts of Landlord or its agents, employees or contractors, Tenant agrees
to defend, protect, indemnify and save harmless Landlord and its partners,
affiliates, officers, agents, servants and employees from and against all
liability to third parties arising out of the use of the Premises or the acts or
omissions of Tenant or its servants, agents, employees, contractors, suppliers
or workers.

Except for liability caused by the negligence or willful acts or omissions of
Tenant or Tenant’s partners, affiliates, officers, agents, servants or employees
and subject to Section 10(a) hereof, Landlord agrees to defend, protect,
indemnify and save harmless Tenant and its partners, shareholders, directors,
affiliates, officers, agents, servants, contractors and employees from and
against all liability to third parties arising out of negligent acts or
omissions of Landlord or its servants, agents, employees, contractors, suppliers
or workers.

The provisions of this Section 12 shall survive the expiration of the Term or
earlier termination of this Lease or the termination of Tenant’s right to
possession of the Premises.

 

13. NONWAIVER

No waiver of any provision of this Lease shall be implied by any failure of
either Landlord or Tenant to enforce any remedy on account of the violation of
such provisions, even if such violation is continued or repeated subsequently,
and no express waiver shall affect any provision other than the one specified in
such waiver and that one only for the

 

22



--------------------------------------------------------------------------------

time and in the manner specifically stated. No receipt of monies by Landlord
from Tenant after the termination of this Lease shall in any way alter the
length of the Term or of Tenant’s right of possession hereunder or after the
giving of any notice shall reinstate, continue or extend the Term or affect any
notice given Tenant prior to the receipt of such monies, it being agreed that
after the service of notice or the commencement of a suit or after final
judgment for possession of the Premises, Landlord may receive and collect any
Rent due, and the payment of said Rent shall not waive or affect said notice,
suit or judgment.

 

14. CONDEMNATION

If the Land or the Building (or a material portion of the Land or Building)
shall be taken or condemned by any competent authority for any public or
quasi-public use or purpose, Landlord shall have the right, exercisable at its
sole discretion, to cancel this Lease upon not less than sixty (60) days notice
prior to the date of cancellation designated in the notice. No money or other
consideration shall be payable by Landlord to Tenant for the right of
cancellation and Tenant shall have no right to share in the condemnation award
or in any judgment for damages caused by such taking or condemnation.
Notwithstanding the foregoing, Tenant may pursue a separate award to recover the
cost of Tenant’s moving expenses and improvements to the Premises paid for by
Tenant and the loss of any trade fixtures or personal property, provided that
such separate award shall not reduce the award or judgment recoverable by
Landlord.

 

15. ASSIGNMENT AND SUBLETTING

 

  (a)

Subject to any provisions of this Section 15 to the contrary, Tenant shall not,
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld or delayed, (i) assign, convey or mortgage this Lease or
any interest hereunder; (ii) permit to occur or permit to exist any assignment
of this Lease, or any lien upon Tenant’s interest, voluntarily or by operation
of law; (iii) sublet the Premises or any part thereof; (iv) advertise as
available for sublet or assignment all or any portion of the Premises; or
(v) permit the use of the Premises by any parties other than Tenant and its
employees. Any such action on the part of Tenant shall be void and of no effect.
There shall be no partial assignment of Tenant’s interest in this Lease.
Notwithstanding anything contained herein to the contrary, Landlord shall not be
deemed to have acted unreasonably in its election not to consent to any such
action on the part of Tenant because (aa) a Default shall have occurred and be
continuing under this Lease or Tenant shall otherwise be in default in the
performance of the terms, covenants or conditions contained in this Lease, (bb)
the proposed assignee or sublessee (the “Proposed Tenant”) shall be an existing
tenant or occupant of the Building, (cc) such assignment or subletting shall
cause Landlord to be in breach of any “exclusive use” or similar provision
contained in any other lease for space in the Building (provided that such
provision shall not be in conflict with the use provision set forth in the
Schedule), (dd) in the reasonable judgment of Landlord, the Proposed Tenant is
of a character or is engaged in a business which would be deleterious to the
reputation of the Building, or the Proposed Tenant is not

 

23



--------------------------------------------------------------------------------

 

sufficiently financially responsible to perform its obligations under any such
assignment or sublease, or the Proposed Tenant or any of its partners, members,
shareholders, employees or affiliates, or the business conducted by any of them,
could pose a security risk for the Building and/or its occupants, (ee) the
portion of the Premises which Tenant proposes to sublease including the means of
ingress and egress thereto and the proposed use thereof, and the remaining
portion of the Premises will violate any city, state or federal law, ordinance
or regulation, (ff) the Proposed Tenant is a government agency (or any
subdivision thereof), (gg) the Proposed Tenant is a party with whom Landlord is
then actively negotiating a lease for space in the Building, (hh) the portion of
the Premises which Tenant proposes to assign or sublease does not consist of
contiguous space, provided, however, that the foregoing are merely examples of
the reasons for which Landlord may reasonably not consent to any such actions by
Tenant and shall not be deemed exclusive of any reason ‘for reasonably making
such election, whether similar or dissimilar to the foregoing examples. The term
“sublease” and all words derived therefrom, as used in this Section 15 shall
include any subsequent sublease or assignment of such sublease and any other
interest arising under such sublease. Landlord’s consent to any assignment,
subletting or transfer or Landlord’s election to accept any assignee, subtenant
or transferee as the Tenant hereunder and to collect rent from such assignee,
subtenant or transferee shall not release Tenant or any subsequent Tenant from
any covenant or obligation under this Lease, and Tenant further expressly
acknowledges and agrees that any renewal rights, expansion rights, reduction
rights, rights of first offer, termination rights or limitations on Taxes or
Operating Expenses shall be deemed personal to the original Tenant and shall not
inure to the benefit of any assignee, subtenant or transferee taking from the
original Tenant. Landlord’s consent to any assignment, subletting or transfer
shall not constitute a waiver of Landlord’s right to withhold its consent to any
future assignment, subletting, or transfer. Landlord may condition its consent
upon execution by the subtenant or assignee of an instrument confirming such
restrictions on further subleasing or assignment and joining in the waivers and
indemnities made by Tenant hereunder insofar as such waivers and indemnities
relate to the affected space. Without limiting the foregoing, Tenant agrees to
indemnify, defend and hold Landlord and its employees, agents, their officers
and partners harmless from and against any claims made by any broker or finder
for a commission or fee in connection with any subleasing or assignment by
Tenant or any subtenant or assignee of Tenant.

 

  (b) If Tenant desires the consent of Landlord to an assignment or subletting
or in the event Tenant desires to assign or sublet the Premises to Permitted
Assignees (as hereinafter defined) where Landlord’s consent is not required
pursuant to Section 15(f) below, Tenant shall submit to Landlord, at least
twenty (20) days prior to the proposed effective date of the assignment or
sublease, a written notice which includes:

 

  (i) All documentation then available related to the proposed sublease or
assignment; and

 

24



--------------------------------------------------------------------------------

  (ii)  Sufficient information to permit Landlord to determine the identity and
character of the proposed subtenant or assignee and the financial condition of
the proposed assignee or subtenant.

Landlord agrees to notify Tenant as to whether Landlord consents to such
assignment or sublease within twenty (20) days after receipt by Landlord of all
documents required pursuant to (i) and (ii) above; provided, however, that
copies of the final executed documentation must be supplied to Landlord by
Tenant at least ten (10) business days prior to the effective date of such
assignment or sublease and Landlord shall have an additional ten (10) business
days after receipt of such revised documents, or the remainder of the original
twenty (20) day period, whichever is longer, to either approve or disapprove of
such assignment or sublease. If the terms of the proposed sublease or assignment
change in any material respect from the terms contained in the documents
previously delivered to Landlord pursuant to this subparagraph, or the identity
of the sublessee or assignee changes, then Tenant shall resubmit the
documentation to Landlord indicating the changes and Landlord shall have an
additional twenty (20) days to either approve or disapprove of such assignment
or sublease.

 

  (c) In addition to withholding its consent Landlord shall have the right to
terminate this Lease in the event of a proposed assignment of this Lease or a
proposed sublease of the entire Premises or to terminate this Lease as to that
portion of the Premises which Tenant seeks to sublet, if Tenant seeks to
sublease less than the entire Premises. Landlord may exercise such right to
terminate by giving written notice to Tenant at any time on or before the date
by which Landlord is required to consent or object to such assignment or
sublease. If Landlord exercises its right to terminate, the Lease or portion
thereof shall be deemed terminated effective as of, Landlord shall be entitled
to recover possession of and Tenant shall surrender such portion of the Premises
on the earlier of: (i) the proposed date for possession by such assignee or
subtenant, or (ii) ninety (90) days after the date of Landlord’s notice of
termination to Tenant. Notwithstanding the foregoing, Tenant shall have the
right to rescind its request to assign the Lease or sublet the Premises within
five (5) days after receipt of Landlord’s notice of recapture and upon receipt
of said rescission notice, the Lease shall remain in full force and effect. Time
is of the essence of this provision.

 

  (d)

If Landlord consents to any assignment of this Lease or a sublease of the
Premises, as a condition of Landlord’s consent, Tenant shall pay to Landlord any
reasonable attorneys’ fees not to exceed $2,500 and expenses incurred by
Landlord in connection with such assignment or sublease plus fifty percent
(50%) of all Sublease Profits (as defined below) derived by Tenant from such
assignment or sublease. “Sublease Profits” shall mean the entire excess (after
deducting all reasonable costs of subletting) of revenues generated by the
assignment of this Lease or the subleasing of the Premises over the Rent
applicable thereto. All such revenues shall be applied first to reimbursement of
such costs of subletting or assigning until they are paid in full. Tenant shall
furnish Landlord with a sworn statement, certified by an officer of Tenant,
setting

 

25



--------------------------------------------------------------------------------

 

forth in detail the computation of Sublease Profits, and Landlord, or its
representatives, shall have access to the books, records and papers of Tenant in
relation thereto, and to make copies thereof. If a part of the consideration for
such assignment shall be payable other than in cash, the payment to Landlord
shall be payable in accordance with the foregoing percentage of the cash and
other non-cash considerations in such form as is reasonably satisfactory to
Landlord. Such percentage of Sublease Profits shall be paid to Landlord promptly
by Tenant upon Tenant’s receipt from time to time of periodic payments from such
assignee or subtenant or at such other time as Tenant shall realize Sublease
Profits from such assignment or sublease. If such sublease or assignment is part
of a larger transaction in which other assets of Tenant are being transferred,
the consideration for the assignment or sublease shall be a reasonable
allocation of the total value received minus a reasonable allocation of the
total expenses incurred in connection with such transaction.

 

  (e) If Tenant is a partnership, a withdrawal or change, whether voluntary,
involuntary or by operation of law or in one or more transactions, of partners
owning directly or indirectly a controlling interest in Tenant shall be deemed
an assignment of this Lease and subject to the provisions of this Section 15. If
Tenant is a corporation, any dissolution, merger, consolidation or other
reorganization of Tenant, or the sale, transfer or redemption of a direct or
indirect controlling interest in the capital stock of Tenant, in one or more
transactions, shall be deemed a voluntary assignment of this Lease and subject
to the provisions of this Section 15. Neither this Lease nor any interest
therein nor any estate created thereby shall pass by operation of law or
otherwise to any trustee, custodian or receiver in bankruptcy of Tenant or any
assignee for the assignment of the benefit of creditors of Tenant.

 

  (f)

Notwithstanding anything contained in this Section 15 to the contrary, Tenant
shall have the right, upon prior written notice to Landlord but without
Landlord’s consent, to assign or sublet all of the Premises to Permitted
Assignees (as hereinafter defined), provided that such assignment or subletting
shall not relieve Tenant of its primary responsibility for the performance of
all obligations of Tenant hereunder, and in the event of an assignment to a
Permitted Assignee, such Permitted Assignee assumes, pursuant to an agreement in
form and substance reasonably satisfactory to Landlord, the obligations of
Tenant hereunder and in the event of a sublet, such sublet is governed by a form
of sublease reasonably approved in advance by Landlord. As used herein, a
“Permitted Assignee” shall mean (i) any entity owned or controlled by Tenant,
(ii) any entity of which Tenant is a subsidiary (on any level), (iii) any entity
which is under common ownership or control with Tenant, (iv) any entity into
which Tenant is merged or consolidated or which consolidates into Tenant, or
(v) any entity which acquires all or substantially all of the assets or stock of
Tenant, provided in each case that Landlord is reasonably satisfied with the
business reputation and financial condition of such entity, it being understood
that if such entity has a net worth at least equal to that of Tenant on the date
hereof, the financial condition of such entity shall be deemed satisfactory to
Landlord. At least ten (10) business days prior to the effective date of such
assignment or

 

26



--------------------------------------------------------------------------------

 

sublease, Tenant agrees to deliver to Landlord documentation evidencing that
Landlord does not have the right to consent to such transaction pursuant to this
Section 15(f). Further, Tenant agrees to deliver to Landlord, within ten
(10) business days prior to the effective date of such assignment or sublease,
fully executed copies of the documents effectuating such assignment or sublease.
Upon written request, Landlord agrees that any financial information delivered
to Landlord regarding the Permitted Assignee, which is not a public company,
shall be deemed to be confidential, provided, however, Landlord’s members,
managers, managing agents, accountants, attorneys and lenders shall be permitted
to review same. Upon request, Landlord will execute a confidentiality and
nondisclosure agreement.

 

16. SURRENDER OF POSSESSION

Upon the expiration of the Term or upon the termination of Tenant’s right of
possession, whether by lapse of time or at the option of Landlord as herein
provided, Tenant shall forthwith surrender the Premises to Landlord in good
order, repair and condition, ordinary wear and damage resulting from fire or
other casualty excepted. Any interest of Tenant in the alterations,
improvements, installations and additions to the Premises made or paid for by
Landlord or Tenant shall, without compensation to Tenant, become Landlord’s
property at the termination of this Lease by lapse of time or otherwise and such
alterations, improvements, installations and additions shall be relinquished to
Landlord in good condition, ordinary wear excepted. Prior to the termination of
the Term or of Tenant’s right of possession Tenant shall remove its office
furniture, trade fixtures, office equipment and all other items of Tenant’s
movable property on the Premises. Unless requested to do so by Landlord, Tenant
shall not have any right to remove, any alterations, improvements, installations
or additions, which shall include built-in furniture or shelves and all other
attached items, excluding trade fixtures. Tenant shall pay to Landlord upon
demand the cost of repairing any damage to the Premises and to the Building
caused by any such removal. If Tenant fails or refuses to remove any such
property from the Premises, Tenant shall be conclusively presumed to have
abandoned the same, and title thereto shall thereupon pass to Landlord without
any cost either by set-off, credit, allowance or otherwise, and at its option
Landlord may: (i) accept the title to the property; (ii) or at Tenant’s expense
remove the property or any part in any manner that Landlord shall choose,
repairing any damage to the Premises caused by such removal; and store, destroy
or otherwise dispose of the property without incurring liability to Tenant or
any other person. Landlord expressly acknowledges and agrees that nothing
contained in this Lease to the contrary shall require Tenant to remove any
improvements or additions installed by or on behalf of Tenant pursuant to the
Tenant Work Letter or any alterations performed by Tenant pursuant to Section 8
above (unless at the time Landlord shall approve the installation of such
alterations, Landlord shall have notified Tenant in writing that such removal
would be required at the expiration of the Term) or otherwise require Tenant to
bring the Premises back to “raw space”. During Tenant’s move from the Premises,
Tenant’s agents, contractors, mechanics and movers shall work in harmony and not
interfere with Landlord’s or another tenant’s agents, contractors and mechanics.
If at any time Tenant’s agents, contractors, mechanics or movers shall in the
judgment of Landlord cause or threaten to cause disharmony or

 

27



--------------------------------------------------------------------------------

interference, Landlord shall have the right to request that such agents,
contractors, mechanics or movers immediately leave the Premises and Building.

 

17. HOLDING OVER

During each month or portion thereof for which Tenant shall retain possession of
the Premises or any portion thereof after the expiration or termination of the
Term or of Tenant’s right of possession, whether by lapse of time or otherwise,
Tenant shall pay to Landlord an amount as Rent equal to (i) 150% of one-twelfth
of the Base Rent and 150% of one-twelfth of the Additional Rent paid by Tenant
during the previous Lease Year for all of the Premises (regardless of whether
Tenant retains possession of all or only a portion of the Premises) for the
first thirty (30) days Tenant so retains possession of the Premises (regardless
of whether Tenant retains possession of the Premises or a portion thereof for
all or only a portion of such month) and (ii) commencing on the 31st day of the
holdover, 200% of one-twelfth of the Base Rent and 200% of one-twelfth of the
Additional Rent paid by Tenant during the previous Lease Year for all of the
Premises (regardless of whether Tenant retains possession of all or only a
portion of the Premises). Tenant shall also pay all damages sustained by
Landlord on account of such holding over. The provisions of this Section 17
shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at law.

 

18. ESTOPPEL CERTIFICATE

Tenant agrees, that, from time to time upon not less than ten (10) business
days’ prior request by Landlord, Tenant, or Tenant’s duly authorized
representative having actual knowledge of the following facts, will deliver to
Landlord a statement in writing certifying: (i) that this Lease is unmodified
and in full force and effect (or if there have been modifications, a description
of such modifications and that the Lease as modified is in full force and
effect); (ii) the dates to which Rent and other charges have been paid;
(iii) that, to Tenant’s knowledge, the Landlord is not in default under any
provision of this Lease, or, if in default, the nature thereof in detail; and
(iv) such further matters as are set forth on the form of estoppel certificate
attached hereto as Exhibit D and made a part hereof, or as may be reasonably
requested by Landlord, it being intended that any such statement may be relied
upon by any mortgagees or prospective mortgagees, or any prospective assignee of
any Mortgagee, or any prospective and/or subsequent purchaser or transferee of
all or a part of Landlord’s interest in the Land and/or Building. Tenant shall
execute and deliver whatever instruments may be required for such purposes
within ten (10) business days following Landlord’s request therefore.

 

19. OBLIGATIONS TO MORTGAGEES

 

  (a)

Subordination. This Lease is subject and subordinate to the lien of any
mortgages or trust deeds now and hereafter in force against the Land or Building
and to all renewals, extensions, modifications, consolidation and replacements
thereof. At Landlord’s request (and after consent from any prior mortgagee or
lessor if Tenant has agreed not to so subordinate without such consent), Tenant
shall execute such further instruments or assurances as Landlord may deem
necessary to evidence, confirm or effectuate such subordination of this Lease

 

28



--------------------------------------------------------------------------------

 

thereto or, if requested, to make Tenant’s interest in this Lease superior
thereto. If any mortgage shall be foreclosed or property encumbered thereby is
transferred in lieu of foreclosure, or if any such future ground or improvements
lease or underlying lease is terminated: (i) the liability of the mortgagee,
trustee, transferee, purchaser at such foreclosure sale or ground lessor or
improvements lessor and the liability of a subsequent owner (all of the
foregoing parties are collectively referred to as “Mortgagee”) shall exist only
with respect to the period during which the Mortgagee is the owner of the Land
or Building and the Mortgagee shall be released from any further liability upon
its transfer of ownership; and (ii) the Mortgagee shall not have any liability
whatsoever for the acts of the Landlord prior to any such transfer nor any
liability for any deposits made by Tenant hereunder unless Mortgagee has
received such deposits; and (iii) Tenant hereby agrees to attorn to and
recognize as Landlord, Mortgagee and, upon request of the Mortgagee, will
execute such instruments as may be required by said Mortgagee. Landlord
represents and warrants to Tenant that, as of the date of this Lease, Landlord
is not in default under the terms and conditions of any mortgage, deed of trust
or ground lease affecting the Property and, to Landlord’s actual knowledge, no
event has occurred which would constitute a default under any mortgage, deed of
trust or ground lease affecting the Property, either upon service of notice or
passage of time.

 

  (b) Notice to Landlord and Mortgagee. If any act or omission by Landlord would
give Tenant the right to damages from Landlord or any rights with respect to
this Lease, Tenant will not sue for such damages or exercise any such rights
until (i) it shall have given written notice of the act or omission to Landlord
and to the holder(s) of the indebtedness or other obligations secured by any
mortgage or deed of trust affecting the Premises or of any ground or underlying
lease, if the name and address of such holder(s) have been furnished to Tenant;
and (ii) a reasonable period of time (in light both of the time required to cure
the act or omission and the effect of the act or omission on Tenant’s business
operations in the Premises) to cure the act or omission has elapsed following
the giving of the notice, during which time Landlord and such holder(s), or
either of them, their agents or employees, will be entitled to enter upon the
Premises and do therein whatever may be necessary to cure the act or omission.

 

20. CERTAIN RIGHTS RESERVED BY LANDLORD

Landlord shall have the following rights, each of which Landlord may exercise
without notice to Tenant (but subject to maintaining access to the Premises as
described in subparagraph (iii) below), and without liability to Tenant for
damage or injury to property, person or business on account of the exercise
thereof, and the exercise of any such rights shall not be deemed to constitute
an eviction or disturbance of Tenant’s use or possession of the Premises and
shall not give rise to any claim for set-off or abatement of rent or any other
claim:

 

  (i) To change the name or street address of the Building.

 

29



--------------------------------------------------------------------------------

  (ii) To install, affix and maintain any and all signs on the exterior or
interior of the Building.

 

  (iii) To decorate or to make repairs, alterations, additions, installations or
improvements, whether structural or otherwise, in and about the Building, or any
part thereof, and for such purposes to enter upon the Premises during business
hours and after 48 hours notice, and during the continuance of any of said work,
to temporarily close doors, entryways, public space and corridors in the
Building and to interrupt or temporarily suspend services or use of facilities,
all without affecting any of Tenant’s obligations hereunder, so long as the
Premises are reasonably accessible and usable by Tenant, and Landlord provides
the services required hereunder.

 

  (iv) To furnish door keys, magnetic cards or electronic access systems for the
entry door(s) in the Premises at the commencement of the Lease and to retain at
all times, and to use in appropriate instances, keys or access cards to all
doors within and into the Premises. Tenant agrees to purchase only from Landlord
additional keys and access cards as required, to change no locks, and not to
affix locks on doors without the prior written consent of Landlord.
Notwithstanding the provisions for Landlord’s access to the Premises, Tenant
relieves and releases Landlord of all responsibility arising out of theft,
robbery, pilferage and personal assault, excluding gross negligence or willful
misconduct of Landlord or its agents. Upon the expiration of the Term or
Tenant’s right to possession, Tenant shall return all keys and access cards to
Landlord and shall disclose to Landlord the combination of any safes, cabinets
or vaults left in the Premises.

 

  (v) To designate and approve all window coverings used in the Building,
including, without limitation, solar window coverings.

 

  (vi) To approve the weight, size and location of safes, vaults, vertical files
and other heavy equipment and articles in and about the Premises and the
Building so as not to exceed the legal live load per square foot designated by
the structural engineers for the Building, and to require all such items and
furniture and similar items to be moved into or out of the Building and Premises
only at such times and in such manner as Landlord shall direct in writing.
Tenant shall not install or operate machinery or any mechanical devices of any
nature not directly related to Tenant’s ordinary use of the Premises without the
prior written consent of Landlord. Movements of Tenant’s property into or out of
the Building or Premises and within the Building are entirely at the risk and
responsibility of Tenant, and Landlord reserves the right to require permits
before allowing any property to be moved into or out of the Building or
Premises.

 

  (vii)

To establish reasonable controls for the purpose of regulating all property and
packages, both personal and otherwise, to be moved into or out of the

 

30



--------------------------------------------------------------------------------

 

Building and Premises and all persons using the Building after normal office
hours.

 

  (viii) To regulate in a reasonable manner delivery and service of supplies and
the usage of the loading docks, receiving areas and freight elevators.

 

  (ix) To show the Premises to prospective tenants, lien holders and purchasers
at reasonable times and during business hours.

 

  (x) To enter the Premises at any reasonable time to inspect the Premises.

 

  (xi) To grant to any person or to reserve unto itself the exclusive right to
conduct any business or render any service in the Building. If Landlord elects
to make available to tenants in the Building any services or supplies, or
arranges a master contract therefore, Tenant agrees to obtain its requirements,
if any, therefore from Landlord or under any such contract, provided that the
charges therefore are reasonable, and that the services contracted for are
similar to those provided in other buildings in downtown Chicago.

 

21. RULES AND REGULATIONS

Tenant agrees to observe the rules and regulations for the Building attached
hereto as Exhibit C and made a part hereof. Landlord shall have the right from
time to time to prescribe additional rules and regulations for general
application to all office tenants which, in its reasonable judgment, may be
desirable for the use, entry, operation and management of the Premises and
Building, each of which rules and regulations and any amendments thereto shall
become a part of this Lease. Tenant shall comply with all of the rules and
regulations; provided, however, that the rules and regulations shall not
contradict or abrogate any right or privilege herein expressly granted to
Tenant. Landlord shall use commercially reasonable efforts to enforce the rules
and regulations against the tenants in the Building on a uniform basis.

 

22. DEFAULT AND LANDLORD’S REMEDIES

 

  (a)

Default. Any one or more of the following events shall be a default (“Default”)
under this Lease: (i) If Tenant does not pay the Rent or any installment thereof
or does not pay any other sum required to be paid by Tenant under this Lease or
under the terms of any other agreement between Landlord (or Landlord’s
predecessors in title) and Tenant and such default shall continue for five
(5) days after written notice to Tenant; or (ii) if Tenant fails to observe or
perform any of the other covenants or conditions in this Lease which Tenant is
required to observe and perform and such default shall continue for twenty
(20) days after written notice to Tenant, provided, however, if such default
does not involve a hazardous condition and is susceptible to cure but cannot, by
the use of reasonable efforts, be cured within twenty (20) days, Landlord shall
not exercise any of its remedies hereunder if and so long as (a) Tenant shall
have commenced to cure such default within twenty (20) days and (b) Tenant shall
thereafter continuously

 

31



--------------------------------------------------------------------------------

 

and diligently proceed to cure such default in a manner reasonably satisfactory
to Landlord, and (c) such default shall be cured within sixty (60) days of such
notice to Tenant; or (iii) if a default is made in the performance by Tenant of
any covenant of this Lease which involves a hazardous condition and is not cured
by Tenant immediately upon written notice to Tenant; or (iv) if the interest of
Tenant in this Lease shall be levied on under execution or other legal process;
or (v) if any voluntary petition in bankruptcy or for corporate reorganization
or any similar relief shall be filed by Tenant; or (vi) if any involuntary
petition in bankruptcy shall be filed against Tenant under any federal or state
bankruptcy or insolvency act and shall not have been dismissed within ninety
(90) days from the filing thereof; or (vii) if a receiver shall be appointed for
Tenant or any of the property of Tenant by any court and such receiver shall not
have been dismissed within ninety (90) days from the date of his appointment; or
(viii) if Tenant shall make an assignment for the benefit of creditors; or
(ix) if Tenant shall admit in writing Tenant’s inability to meet Tenant’s debts
as they mature; or (x) if Tenant fails to replenish the Security Deposit as
provided in Section 29 hereof.

 

  (b) Landlord’s Remedies. If a Default occurs, Landlord may, at its sole
option, with or without further notice or demand of any kind to Tenant or any
other person, have any one or more of the following described remedies in
addition to all other rights and remedies provided at law or in equity or
elsewhere herein (provided that Landlord shall use such efforts as are required
by law to mitigate any damages resulting from such Default):

 

  (i)

Terminate this Lease and the Term created hereby and immediately, repossess the
Premises. If Landlord does terminate this Lease and repossess the Premises,
Landlord shall be entitled to immediately recover, in addition to any other sums
or damages for which Tenant may be liable to Landlord, as damages a sum of money
equal to the greater of: (1) the excess of the present value of the Rent
provided to be paid by Tenant for the balance of the Term (disregarding any
unexpired period of initial Rent abatement) over the present value of the
anticipated fair market rent for the Premises (computed based upon the yield on
U.S. Treasury obligations having a maturity closest to the Termination Date)
that could be achieved for said period, after deduction of all anticipated
expenses of reletting, including, without limitation, all allowances,
abatements, construction costs, brokerage commissions and tenant concessions
likely to be required under then-existing market conditions; or (2) the
unamortized portion of any rent abatements, allowances, construction costs,
brokerage commissions and other costs incurred by Landlord in connection with
this Lease, as amortized on a straight-line basis with interest on the
unamortized amount at twelve percent (12%) per annum over the initial Term
during which Base Rent is payable. Should the present value of the anticipated
fair market rent for the Premises, after deduction of all anticipated expenses
of reletting, that could be achieved for the balance of the Term exceed the
present value of the Rent provided to be paid by Tenant for the balance of the
Term, Landlord shall have no

 

32



--------------------------------------------------------------------------------

 

obligation to pay to Tenant the excess or any part thereof or to credit such
excess or any part thereof against any other sums or damages for which Tenant
may be liable to Landlord.

 

  (ii) Landlord may terminate Tenant’s right of possession and may repossess the
Premises by forcible entry and detainer suit, by taking peaceful possession or
otherwise, without terminating this Lease. If Landlord terminates Tenant’s right
of possession without terminating this Lease, Landlord shall take reasonable
measures to the extent required by law, to relet the same for the account of
Tenant, for such rent and upon such terms as shall be reasonably satisfactory to
Landlord. Reasonable measures shall not obligate Landlord to show the Premises
before showing other space in the Building to a prospective tenant. For the
purpose of such reletting, Landlord is authorized to decorate, repair, remodel
or alter the Premises and to relet the Premises at such rental rate (which may
be higher than the rental rate then applicable under this Lease), as Landlord
reasonably determines to be necessary to maximize the effective rent on
reletting. If Landlord shall fail to relet the Premises, Tenant shall pay to
Landlord as damages the amount of the Rent reserved in this Lease for the
balance of the Term as due hereunder. If the Premises are relet and a sufficient
sum shall not be realized from such reletting after paying all of the costs and
expenses of all decoration, repairs, remodeling, alterations, installations and
additions and the expenses of such reletting (including all allowances,
abatements and other tenant concessions required under then-existing market
conditions), to satisfy the Rent provided for in this Lease, Tenant shall
satisfy and pay the same upon demand therefore from time to time. Tenant shall
not be entitled to any rents received by Landlord in excess of the Rent provided
for in this Lease. Tenant agrees that Landlord may file suit to recover any sums
falling due under the terms of this Section 22 from time to time and that no
suit or recovery of any portion due Landlord hereunder shall be any defense to
any subsequent action brought for any amount not theretofore reduced to judgment
in favor of Landlord.

 

  (c) Jury Trial Waiver. Tenant hereby waives its rights to a trial by jury in
any action or proceeding based upon or related to the subject matter of this
Lease and the business relationship that is being established. This waiver is
knowingly, intentionally and voluntarily made by Tenant and Tenant acknowledges
neither Landlord nor any person acting on behalf of Landlord has made any
representations of fact to include this waiver of trial by jury or has taken any
actions which in any way modify or nullify its effect. Tenant acknowledges that
this waiver is a material inducement to enter into this Lease and that Landlord
has already relied on this waiver in entering into this Lease and that Landlord
will continue to rely on this waiver in its future dealings with Tenant. Tenant
further acknowledges that it has been represented (or has had the opportunity to
be represented) in the signing of this Lease and in the making of this waiver by
independent legal counsel.

 

33



--------------------------------------------------------------------------------

23. EXPENSES OF ENFORCEMENT

Tenant shall pay upon demand all Landlord’s reasonable costs, charges and
expenses including the reasonable fees and out-of-pocket expenses of counsel
(including in-house attorneys), agents and others retained by Landlord incurred
in enforcing Tenant’s obligations hereunder.

 

24. COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Term, peaceably and quietly have, hold and enjoy the Premises subject to the
terms, covenants, conditions, provisions and agreements hereof.

 

25. REAL ESTATE BROKER

Each party represents that it has dealt with (and only with) the Broker(s)
specified in Item 9 of the Schedule as broker in connection with this Lease, and
that insofar as such party knows, no other brokers negotiated this Lease or are
entitled to any commissions in connection therewith. Each party agrees to
indemnify, defend and hold the other and its employees, agents, their officers
and partners, harmless from and against any claims resulting from a breach of
the foregoing representation.

 

26. MISCELLANEOUS

 

  (a) Rights Cumulative. All rights and remedies of Landlord under this Lease
shall be cumulative and none shall exclude any other rights and remedies allowed
by law.

 

  (b) Interest. All payments becoming due under this Lease and remaining unpaid
when due shall bear interest until paid at the greater of (i) twelve percent
(12%) per annum or (ii) four percent (4%) per annum above the Prime Rate (as
such term is defined in Section 3(a)(ii)D hereof).

 

  (c) Terms. The necessary grammatical changes required to make the provisions
hereof apply either to corporations or partnerships or individuals, men or
women, as the case may require, shall in all cases be assumed as though in each
case fully expressed. Tenant acknowledges that “Rentable Area” as used in this
Lease includes a portion of the common and service areas of the Building.
Landlord makes no representation or warranty as to the rentable or usable square
footage of the Premises, and Tenant agrees that Landlord’s determination of the
Rentable Area of the Premises and Tenant’s Proportionate Share shall be
conclusive and binding upon Tenant absent manifest error.

 

  (d)

Binding Effect. Each of the provisions of this Lease shall extend to and shall,
as the case may require, bind or inure to the benefit not only of Landlord and
of

 

34



--------------------------------------------------------------------------------

 

Tenant, but also of their respective successors or assigns, provided this clause
shall not permit any assignment by Tenant contrary to the provisions of
Section 15 hereof.

 

  (e) Lease Contains All Terms. All of the representations and obligations of
Landlord and Tenant are contained herein and in the Work Letter and other
Exhibits attached hereto, and no modification, waiver or amendment of this Lease
or of any of its conditions or provisions shall be binding upon the Landlord or
Tenant unless in writing signed by such party or by a duly authorized agent of
such party empowered by a written authority signed by such party.

 

  (f) Delivery for Examination. Submission of the Lease for examination shall
not bind Landlord in any manner, and no Lease or obligations of the Landlord
shall arise until this instrument is signed by both Landlord and Tenant and
delivery is made to each.

 

  (g) No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease.

 

  (h) Modification of Lease. If (i) any lender requires, as a condition to its
lending funds the repayment of which is to be secured by a mortgage or trust
deed on the Land and Building or either, or (ii) the fee owner of the Land
requires, as a condition to entering into a ground lease with Landlord or a
lease of the entire Building with Landlord, that certain modifications be made
to this Lease, which modifications will not require Tenant to pay any additional
amounts or otherwise change materially the rights or obligations of Tenant
hereunder, Tenant shall, upon Landlord’s request, execute appropriate
instruments effecting such modifications.

 

  (i) Transfer of Landlord’s Interest. Tenant agrees that Landlord has the right
to transfer its interest in the Land and Building and in this Lease, including
the security deposit delivered by Tenant to Landlord hereunder. If such a
transfer occurs, and the security deposit is assigned to the transferee,
Landlord shall automatically be released from all liability under this Lease
arising after the date of such transfer and Tenant agrees to look solely to such
transferee for the performance of Landlord’s obligations hereunder arising after
the date of such transfer. Tenant further acknowledges that the Landlord may
assign its interest in this Lease to a mortgage lender as additional security
and agrees that such an assignment shall not release Landlord from its
obligations hereunder and that Tenant shall continue to look to Landlord for the
performance of its obligations hereunder.

 

  (j) Landlord’s Title. Nothing herein contained shall empower Tenant to commit
or engage in any act which can, shall or may encumber the estate of Landlord.

 

  (k)

Prohibition Against Recording. Neither this Lease, nor the Subordination,
Non-Disturbance and Attornment Agreement, nor any memorandum, affidavit or

 

35



--------------------------------------------------------------------------------

 

other writing with respect thereto, shall be recorded by Tenant or by anyone
acting through, under or on behalf of Tenant, and the recording thereof in
violation of this provision shall make this Lease null and void at Landlord’s
election.

 

  (l) Captions. The captions of Sections, Subsections, Paragraphs and
Subparagraphs are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Sections, Subsections, Paragraphs
or Subparagraphs.

 

  (m) Covenants and Conditions. All of the covenants of Tenant hereunder shall
be deemed and construed to be “conditions,” if Landlord so elects, as well as
“covenants” as though the words specifically expressing or importing covenants
and conditions were used in each separate instance.

 

  (n) Only Landlord/Tenant Relationship. Nothing contained in this Lease shall
be deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of Rent nor any act of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of landlord and tenant.

 

  (o) Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease (regardless of Tenant’s designation
of such payments) to satisfy any obligations of Tenant hereunder, in such order
and amounts, as Landlord in its sole discretion, may elect.

 

  (p) Definition of Landlord. All indemnities of Tenant contained herein which
inure to the benefit of Landlord shall be construed to also inure to the benefit
of (i) Landlord’s beneficiaries if Landlord is a trust, (ii) Landlord’s partners
if Landlord is a partnership, (iii) Landlord’s shareholders, officers and
directors if Landlord is a corporation, and (iv) Landlord’s members and managers
if Landlord is a limited liability company, (v) any current or future mortgagees
of the Land and/or Building, (vi) the successors and assigns of any of the
foregoing, and (vii) the respective beneficiaries, shareholders, directors,
officers, partners, agents and employees, agents, managers, affiliates and
employees of any persons mentioned in clauses (i) through (vi) above.

 

  (q) Time of Essence. Time is of the essence of this Lease and each of its
provisions.

 

  (r) Governing Law. Interpretation of this Lease shall be governed by the laws
of the State of Illinois.

 

  (s)

Partial Invalidity. If any term, provision or condition contained in this Lease
shall, to any extent, be invalid or unenforceable, the remainder of this Lease
(or the application of such term, provision or condition to persons or
circumstances other than those in respect to which it is invalid or
unenforceable) shall not be affected thereby, and each and every other term,
provision and condition of this

 

36



--------------------------------------------------------------------------------

 

Lease shall be valid and enforceable to the fullest extent possible permitted by
law.

 

27. NOTICES

 

  (a) All notices to be given under this Lease shall be in writing and delivered
either (i) personally upon an officer of Landlord or Tenant, as the case may be,
or (ii) by depositing such notice in the United States mail, certified or
registered mail with return receipt requested, postage prepaid, or (iii) via
reputable overnight air courier service (such as Federal Express or Airborne)
and in every case addressed as set forth in the Schedule or if no address for
Tenant is inserted in the Schedule, addressed to Tenant at Tenant’s present
address, and, after occupancy of the Premises by Tenant, to Tenant at 233 South
Wacker Drive, Chicago, Illinois 60606.

 

  (b) Notice via personal service shall be deemed to have been given when
actually delivered. Notice given by certified or registered mail shall be deemed
to have been given on the second business day after the date that the notice is
deposited into the mail postage prepaid. Notice given via air courier shall be
deemed given one (1) business day after it is accepted by said courier for next
day delivery.

 

  (c) Either Landlord or Tenant may change the location at which it receives
notices to another location within the United States of America upon not less
than ten (10) days notice to the other pursuant to this Section 27.

 

28. LIMITATION OF LIABILITY

Tenant, and any person claiming an interest in the Premises through or under
Tenant, each agree to look solely to the interests of Landlord, from time to
time in the Land and Building and any proceeds therefrom, and no judgments
against such persons may be satisfied out of any other assets. In no event shall
Landlord, (or any of its members, officers, directors, agents, advisors,
managers, members, shareholders, partners, beneficiaries, affiliates or
successors and assigns) ever have any personal liability for any covenant,
agreement, obligation, warranty, representation, indemnity or undertaking under
this Lease or otherwise or be answerable or liable in any equitable, judicial or
administrative proceeding or order. Nothing contained herein shall, however,
prevent Tenant from exercising its rights or remedies under law or this Lease on
account of any breach or default by Landlord as against Landlord’s interests in
the Land and Building (or either of them), the other assets of Landlord or to
terminate this Lease.

 

29. SECURITY DEPOSIT

 

  (a)

Landlord’s obligations and Tenant’s rights hereunder are expressly conditioned
upon Tenant depositing, concurrently with Tenant’s execution hereof, $25,981.67
as the Security Deposit specified in Item 7 of the Schedule, as security for the
prompt, full and faithful performance by Tenant of each and every provision of
this Lease and of all obligations of Tenant hereunder; such Security Deposit may
be in the form of cash or a Letter of Credit (as defined in subparagraph (b)

 

37



--------------------------------------------------------------------------------

 

below), or a combination thereof, so long as the Security Deposit aggregates the
Security Deposit Amount (as defined in subparagraph (b) below).

 

  (b) The term “Letter of Credit” as used herein shall mean an irrevocable,
unconditional letter of credit, in form and substance acceptable to Landlord in
Landlord’s sole judgment, expiring no earlier than April 30, 2016 in the amount
of the Security Deposit Amount (or such lesser amount if part of the Security
Deposit is cash) issued by a national bank acceptable to Landlord, in Landlord’s
sole judgment, which Letter of Credit (i) shall be payable to Landlord upon
demand made pursuant to presentation of an unconditional sight draft without
accompanying certificate and (ii) shall be renewed as hereafter provided in
subparagraph (d) below. The term “Security Deposit Amount” as used herein shall
mean $25,981.67.

 

  (c) If Tenant fails to perform any of its obligations hereunder, Landlord may
use, apply or retain the whole or any part of the Security Deposit for the
payment of: (i) any Rent or other sums of money which Tenant may not have paid
when due; (ii) any sum expended by Landlord on behalf of Tenant in accordance
with the provisions of this Lease; or (iii) any sum which Landlord may expend or
be required to expend by reason of a Default by Tenant, including, without
limitation, any damage or deficiency in or from the reletting of the Premises as
provided in Section 22 hereof. The use, application or retention of the Security
Deposit, or any portion thereof, by Landlord shall not prevent Landlord from
exercising any other right or remedy provided by this Lease or by law (it being
intended that Landlord shall not first be required to proceed against the
Security Deposit) and shall not operate as a limitation on any recovery to which
Landlord may otherwise be entitled. If any portion of the Security Deposit is
used, applied or retained by Landlord for the purposes set forth above, Tenant
agrees, within ten (10) days after the written demand therefore is made by
Landlord, to deposit cash with Landlord or reinstate the Letter of Credit in an
amount sufficient to restore the Security Deposit to its original amount or
reinstate the Letter of Credit.

 

  (d) No later than thirty (30) days prior to the expiration of any Letter of
Credit then deposited hereunder, Tenant shall deliver to Landlord a new Letter
of Credit expiring not earlier than one (1) year from the expiration of the
prior Letter of Credit and meeting all of the other requirements set forth
herein or an amendment to the existing Letter of Credit extending the maturity
date thereof for one (1) year. In the event Tenant fails to timely provide such
substitute Letter of Credit or amendment to the existing Letter of Credit,
Landlord shall be entitled to draw the full amount of the existing Letter of
Credit.

 

  (e)

If Tenant shall fully and faithfully comply with all of the provisions of this
Lease, the Security Deposit, or any balance thereof, shall be returned to Tenant
without interest after the expiration of the Term or upon any later date after
which Tenant has vacated the Premises, and following the payment by Tenant of
any deficiency owed by Tenant with respect to the Expense Adjustment Amount or
the Tax Adjustment Amount for the final Lease Year hereof following the
reconciliation thereof in accordance with Sections 3(b) and 3(d) hereof. In the
absence of

 

38



--------------------------------------------------------------------------------

 

evidence satisfactory to Landlord of any permitted assignment of the right to
receive the Security Deposit, or of the remaining balance thereof, Landlord may
return the same to the original Tenant, regardless of one or more assignments of
Tenant’s interest in this Lease or the Security Deposit. In such event, upon the
return of the Security Deposit, or the remaining balance thereof to the original
Tenant, Landlord shall be completely relieved of liability under this Section 29
or otherwise with respect to the Security Deposit.

 

  (f) Tenant acknowledges that Landlord has the right to transfer or mortgage
its interest in the Land and the Building and in this Lease and Tenant agrees
that if such a transfer or mortgage occurs, Landlord shall have the right to
transfer or assign the Security Deposit to the transferee or mortgagee. Upon
such transfer or assignment, and acceptance thereof by such transferee or
mortgagee, Landlord shall thereby be released by Tenant from all liability or
obligation for the return of such Security Deposit and Tenant shall look solely
to such transferee or mortgagee for the return of the Security Deposit.

 

30. RIGHT OF FIRST OFFER

Subject to the pre-existing rights of Federal Insurance (Chubb) and Landlord’s
right to retain Williams Lea as a tenant on the 48th floor of the Building, if
any space becomes available for leasing to tenants not then occupying space in
the Building on the forty-eighth (48th) Floor of the Building, and if Tenant is
not then in Default hereunder, then Landlord shall not lease such space to any
party without first giving Tenant (i) notice of the availability of such space
which shall include a description of the space, the proposed term and rental
rate (including escalations, if any), abatements and allowances, if any, and
other economic concessions that Landlord believes that it would agree to with
respect to such space (the “Offered Terms”) and (ii) five (5) days after the
date of such notice in which to commit in writing to lease such space on the
Offered Terms for the remainder of Term, taking into account any modifications
in such Offered Terms required by the fact that the remaining Term may be longer
or shorter than that proposed by Landlord, and otherwise on the terms, covenants
and conditions contained in this Lease. If Tenant fails, refuses or is otherwise
unable to commit to such a lease within the 5-day period, Landlord shall have
the right to lease the space to any third party or parties on such terms as are
acceptable to Landlord, subject to Tenant’s Expansion Option(s) hereunder, if
any.

 

31. TENANT’S OPTION TO RENEW

 

  (a)

Tenant is hereby granted one (1), five (5) year option (the “Renewal Option”) to
renew the Lease, and such Renewal Option shall be for a term of five (5) years
(“Extended Term”). If Tenant desires to exercise the Renewal Option, it shall so
notify the Landlord, in writing, not later than the first day of the twelfth
(12th) month prior to the expiration date of the Term. The Extended Term shall
be governed by the same terms and provisions of the original Term, except Base
Rent during the first year of the Extended Term shall be equal to the Market
Rent, as defined herein below. Such notice shall only be effective if delivered
at a time when the Tenant is not in Default under this Lease beyond any
applicable notice and cure period. Within thirty (30) days following Tenant’s
notice of its exercise

 

39



--------------------------------------------------------------------------------

 

of a Renewal Option, Landlord shall provide a proposal to Tenant setting forth
Landlord’s good faith determination of market rent for purposes of the Extended
Term (“Market Rent”). Upon receipt by Tenant of such proposal from Landlord,
Tenant may accept or reject the proposal within seven (7) business days after
receipt thereof. In the event Tenant rejects the proposal, Landlord and Tenant
shall negotiate in good faith for a period often (10) days. If the parties reach
agreement, then at the request of either party hereto and within ten (10) days
after such request, the parties shall enter into a written amendment to this
Lease confirming the Market Rent and other provisions applicable to the Extended
Term, as determined in accordance with the provisions of this Section 31, but a
failure to so document the extension shall not be deemed to terminate or
otherwise modify Tenant’s rights pursuant to this Section 31.

 

  (b) In the event Landlord and Tenant are unable to agree as to what
constitutes the Market Rent for purposes of Tenant’s Renewal Option contained in
this Section 31, then within seven (7) business days following the expiration of
the ten (10) day period, either party may submit such dispute to be settled by
arbitration in accordance with the provision of Section 36 of this Lease, and
upon completion of the arbitration procedure, the parties shall execute an
amendment to the Lease to confirm such determination of the Market Rent and any
other provisions applicable to the Extended Term.

 

  (c) Time is of the essence with respect to the provisions of this Section 31.
Tenant’s Renewal Option shall expire and become null and void if it is not
exercised by Tenant in a timely manner. In the event Tenant does not reject
Landlord’s proposal of Market Rent as set forth in Section 31 (a) above, Tenant
shall be deemed to have accepted Landlord’s calculation of Market Rent.

 

  (d) Tenant’s exercise of its Renewal Option shall become null and void if
Tenant is in Default (after expiration of applicable notice and cure periods)
under this Lease at the time of the commencement of the Extended Term.

 

32. SUBSTITUTION OF PREMISES

 

  (a)

Landlord may, at any time Landlord desires to lease the entire 48th floor to
another tenant, and upon not less than one hundred twenty (120) days prior
written notice (“Relocation Notice”) to Tenant, substitute for the Premises
other premises in the Building which premises shall be located on the 35th floor
or above in the Building (herein referred to as the “New Premises”). The New
Premises shall be approximately the same size as the Premises and if the New
Premises are larger, Tenant will not be obligated to pay any increase in Base
Rent or Additional Rent. The New Premises will have a similar number of
perimeter windows, a similar number of offices and shall have a similar amount
of open office area. The New Premises shall be delivered to Tenant in its
“as-is” condition, provided, however, Landlord, at Landlord’s cost shall paint
the New Premises and install building standard carpeting. Landlord shall
reimburse Tenant for the reasonable costs incurred by Tenant to relocate to the
New Premises, including the costs and fees incurred to pay for a consultant or

 

40



--------------------------------------------------------------------------------

 

employee to relocate Tenant’s computer system, which costs shall be
substantiated by Tenant by delivering to Landlord copies of cancelled checks and
paid invoices. Tenant shall vacate the Premises and move into the New Premises
no later than one hundred twenty (120) days after receipt of the Relocation
Notice (the “Effective Relocation Date”). Rent shall be payable at the same
rental rate, and subject to the same escalations, as are set forth in the Lease.
Landlord and Tenant will execute an amendment to this Lease to reflect, inter
alia, (i) that the Premises shall be deemed to be the New Premises, (ii) any
change in the rentable square footage of the Premises, (iii) any decrease in the
Base Rent due to any reduction in the rentable square footage of the Premises
and (iv) any decrease in Tenant’s Proportionate Share of Expenses and Taxes due
to any reduction in the rentable square footage of the Premises.

 

  (b) Notwithstanding anything herein to the contrary, Tenant shall have the
right to terminate this Lease within sixty (60) days after receipt of the
Relocation Notice, and Tenant shall vacate the Premises no later than one
hundred twenty (120) days after receipt of the Relocation Notice. In the event
Tenant does not vacate the Premises within said time period, then the terms and
provisions of Section 17 and all other remedy provisions available to Landlord
hereunder shall control.

 

33. PATRIOT ACT

As an inducement to Landlord to enter into this Lease, Tenant hereby represents
and warrants that: (i) Tenant is not, nor is it owned or controlled directly or
indirectly by, any person, group, entity or nation named on any list issued by
the Office of Foreign Assets Control of the United States Department of the
Treasury (“OFAC”) pursuant to Executive Order 13224 or any similar list or any
law, order, rule or regulation or any Executive Order of the President of the
United States as a terrorist, “Specially Designated National and Blocked Person”
or other banned or blocked person (any such person, group, entity or nation
being hereinafter referred to as a “Prohibited Person”); (ii) Tenant is not (nor
is it owned or controlled, directly or indirectly, by any person, group, entity
or nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) neither Tenant (nor any person, group, entity or
nation which owns or controls Tenant, directly or indirectly) has conducted or
will conduct business or has engaged or will engage in any transaction or
dealing with any Prohibited Person, including without limitation any assignment
of this Lease or any subletting of all or any portion of the Premises or the
making or receiving of any contribution of funds, goods or services to or for
the benefit of a Prohibited Person. In connection with the foregoing, is
expressly understood and agreed that (x) any breach by Tenant of the foregoing
representations and warranties shall be deemed a default by Tenant under
Section 22 of this Lease and shall be covered by the indemnity provisions of
Section 12 above, and (y) the representations and warranties contained in this
subsection shall be continuing in nature and shall survive the expiration or
earlier termination of this Lease.

 

34. SIGNS

Tenant shall be permitted to install Building standard signage at the entrance
to its Premises on the 48th floor. Presently, there is no tenant directory in
the Building.

 

41



--------------------------------------------------------------------------------

However, Tenant shall have the right at no cost to Tenant to have its name
included on any future tenant directory installed in the Building.

 

35. PARKING

Subject to availability from time to time, Landlord will make available to
Tenant or to any of Tenant’s partners, equity interest holders or employees
designated from time to time by Tenant during the Term of this Lease parking
spaces in the garage located in the Building and in the parking garage located
at the southeast corner of Franklin and Adams (“Franklin Street Garage”). There
is no obligation on Tenant to lease any of the spaces and no obligation on
Landlord to have reserved or non-reserved parking spaces available for Tenant.
If Tenant or any of Tenant’s partners, equity interest holders or employees
designated by Tenant elects (“Designated User”) to use any or all of said
spaces, Tenant or such Designated User shall pay for the use of said spaces at
the prevailing parking rates established by Landlord from time to time during
the Term. As of the date hereof, prevailing parking rates are $490 per month for
reserved spaces and $390 per month for non-reserved spaces in the Building’s
garage and $375 per month for unreserved spaces in the Franklin Street Garage.

 

36. ARBITRATION

 

  (a) If Tenant disagrees with Landlord’s determination of Market Rent and
notifies Landlord in writing as set forth in Section 31 above, and if the
parties cannot agree on the Market Rent within the time period set forth in
Section 31 above, then such dispute shall be determined by arbitration as
hereinafter provided. Landlord and Tenant will each select an arbitrator who
shall be disinterested and shall be a person that has been actively engaged in
the development or leasing of first-class retail space in the downtown Chicago
area for a period not less than seven (7) years immediately preceding his or her
appointment. Landlord and Tenant shall each simultaneously submit to the
arbitrators a determination of Market Rent. (If no submittal is made, the
parties shall be deemed to have submitted their original determinations.) The
arbitrators shall be directed as promptly as possible to select from the two
determinations submitted by Landlord and Tenant the one that is closer to the
Market Rent as determined by the arbitrators, and said selection shall
thereafter be deemed the Market Rent. If the two arbitrators so appointed fail
to agree as to which of the determinations submitted by Landlord and Tenant is
closest to the actual Market Rent, the two arbitrators shall appoint a third
arbitrator, using the criteria described above, to decide upon which of the two
determinations submitted is closest to the actual Market Rent. If no
determination is made prior to the date for commencement of payment of rent for
which Market Rent must be determined, then Landlord’s determination shall be
used until the arbitration is completed. If Tenant’s determination is later
selected, Landlord shall refund any overpayments to Tenant. The arbitrators’
decision shall be binding on Landlord and Tenant.

 

  (b) Landlord and Tenant, respectively, shall pay the fees and out-of-pocket
expenses of any individual appointed as arbitrator hereunder by Landlord and
Tenant, respectively, and Landlord and Tenant shall each pay one-half (1/2) of
the fees and out-of-pocket expenses of any third arbitrator appointed pursuant
to Section 36(a) above.

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.

 

LANDLORD: 233 S. WACKER LLC, a Delaware limited liability company By:       Its:
Vice President TENANT:

TRADESTATION SECURITIES, INC.,

a Florida corporation

By:       Its

 

43



--------------------------------------------------------------------------------

EXHIBIT A

FLOOR PLAN OF PREMISES

LOGO [g155464ex10_1.jpg]

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

TENANT WORK LETTER

This is the Tenant Work Letter referred to in the Lease of even date herewith
(the “Lease”) wherein TradeStation Securities, Inc., a Florida corporation
(“Tenant”), has agreed to lease certain space from 233 S. Wacker LLC, a Delaware
limited liability company (“Landlord”), at 233 South Wacker Drive, Chicago,
Illinois. Unless otherwise defined herein, all capitalized terms used herein
shall have the respective meanings assigned to them in the Lease.

 

1. Landlord’s Work

 

  (a) Landlord shall have no obligation or duty to perform any work under this
Lease.

 

2. Tenant’s Work

 

  (a) Tenant shall provide the construction material, hardware and equipment and
the labor to construct and install the improvements to the Premises described in
the Plans (as that term is hereinafter described). The material, hardware and
equipment as incorporated into the Premises pursuant to the Plans are herein
collectively referred to as the “Tenant’s Work”. Subject to the provisions of
this Work Letter, Tenant shall proceed diligently to cause the Tenant’s Work
approved by Landlord to be completed in accordance with the terms and conditions
of the Lease and this Work Letter. Notwithstanding anything contained herein to
the contrary, Tenant’s Work in all events shall include the Building Standard
material, hardware and equipment described on, and Tenant shall otherwise comply
with, Schedule B-1 attached hereto.

 

  (b) All work shall be performed by union employees.

 

  (c) Tenant shall diligently prosecute an application for a building permit for
Tenant’s Work.

 

  (d) Tenant agrees to cause its interior space planner, who shall be approved
by Landlord in its sole discretion (the “Interior Space Planner”), to deliver to
Landlord, preliminary space plans for the Premises, which preliminary space
plans shall include the following information: (1) layout; (2) identification of
ceiling types; (3) identification of flooring types; and (4) general information
in the form of outline specifications for all proposed millwork, electrical,
mechanical, fire protection, communication technology systems and plumbing
requirements. Such preliminary space plans are herein referred to as the
“Preliminary Space Plans”. The Preliminary Space Plans are subject to Landlord’s
review and approval. Upon receipt of a complete set of the Preliminary Space
Plans Landlord will review the same and shall submit written comments to Tenant
within seven (7) business days. Tenant shall cause the Preliminary Space Plans
to be revised to incorporate Landlord’s comments.

 

B-1



--------------------------------------------------------------------------------

  (e) Tenant shall deliver to Landlord architectural design development plans
and specifications (the “Architectural Design Plans”) for the Work to be
performed in the Premises. The Architectural Design Plans shall be sufficient in
all respects for Tenant to cause the mechanical/electrical/communications
technology systems engineer, Environmental Systems Design, Inc. (the “Engineer”
or “ESD”) to commence the preparation of the mechanical/electrical/fire
protection/plumbing plans and the communications technology design and review
(herein referred to as the “MEP/CT Engineering Plans”) and without limiting the
foregoing shall include the following: (1) all of Landlord’s comments to the
Preliminary Space Plans; (2) demolition plans; (3) partition plans;
(4) reflected ceiling plans; (5) flooring plans; (6) electrical and telephone
outlet plans; (7) furniture plans; (8) floor loading plans indicating any
special floor loading areas, specific weights for concentrated loads in
sufficient detail to allow for structural engineering; (9) computer equipment
and support area plans; (10) special area plans (i.e., kitchens, A/V, washrooms,
etc.); (11) door, frame and hardware schedules; (12) wall finish plans;
(13) elevations, details and sections as required; and (14) specific critical
information required by the Engineer to sufficiently engineer the aforesaid
Premises. The Architectural Design Plans shall be subject to Landlord’s prior
written approval. Landlord shall either approve or disapprove the Architectural
Design Plans in writing within seven (7) days of receipt by Landlord of a
complete set thereof. If Landlord does not approve the same, Landlord shall
advise Tenant in writing generally of the changes required in such Architectural
Design Plans so that they will meet with Landlord’s approval. Tenant shall cause
the Interior Space Planner to revise the Architectural Design Plans pursuant to
Landlord’s comments and to deliver to Landlord, within seven (7) days after
receipt by Tenant of such comments, revised Architectural Design Plans noting
the changes for Landlord’s approval. Landlord shall continue to comment on such
Architectural Design Plans and Tenant shall continue to revise said
Architectural Design Plans within seven (7) days of receipt of comments from
Landlord until such Architectural Design Plans are approved by Landlord.
Notwithstanding anything herein to the contrary, if Tenant elects to use the
services of a communication systems design engineer other than ESD, Landlord
requires that Tenant submit drawings to Landlord for review and approval by ESD.
The cost of such review, along with the cost of updating Landlord’s
infrastructure documents, shall be borne by Tenant.

 

  (f)

Tenant agrees to cause the Interior Space Planner and the Engineer to prepare
the MEP/CT Engineering Plans for the Premises and deliver said drawings to
Landlord. Tenant and the Engineer shall cooperate fully to provide all
information necessary for the timely completion of the MEP/CT Engineering Plans
and approval thereof by Landlord. Landlord agrees to either approve or
disapprove said MEP/CT Engineering Plans in writing within seven (7) days of
receipt thereof by Landlord. If Landlord disapproves of said MEP/CT Engineering
Plans, Landlord agrees to advise Tenant in writing generally of the required
changes. Tenant shall deliver to Landlord revised MEP/CT Engineering Plans
pursuant to Landlord’s comments within five (5) days of receipt of

 

B-2



--------------------------------------------------------------------------------

 

Landlord’s comments. This procedure shall be repeated until Landlord approves
the MEP/CT Engineering Plans for the Premises.

 

  (g) Tenant agrees to cause to be delivered to Landlord fully completed and
coordinated Architectural Design Plans and MEP/CT Engineering Plans (the
“Construction Documents”) sufficient in detail so that Tenant can use such
revised plans to obtain a building permit and contractors’ bids for the Work.
The Construction Documents must be in a final and complete form with all
necessary design elements identified and specified to fully bid and construct
the Work. The Construction Documents are subject to Landlord’s review and
approval which shall not be unreasonably withheld. Landlord shall review the
Construction Documents and submit written comments to Tenant within seven
(7) days of receipt by Landlord of a complete set thereof. If Landlord does not
approve the same, Landlord shall advise Tenant in writing generally of the
changes required in the Construction Documents so that they meet with Landlord’s
approval. Tenant shall cause the Construction Documents to be revised until they
will meet with Landlord’s approval. The Architectural Design Plans, the MEP/CT
Engineering Plans and the Construction Documents are herein collectively
referred to as the “Plans”.

 

  (h) Tenant represents to Landlord that Tenant has reviewed its needs with the
Interior Space Planner and that Tenant has assured itself that the Plans can be
delivered as herein above required. Tenant agrees to cooperate with the Interior
Space Planner as promptly as possible and in any event in sufficient time to
cause the Plans to be prepared and timely delivered as herein above required.

 

  (i) Neither review nor approval by Landlord of any of the Plans shall
constitute a representation or warranty by Landlord that such Plans either
(i) are complete or suitable for their intended purpose or (ii) comply with
applicable laws, ordinances, codes and regulations, it being expressly agreed by
Tenant that Landlord assumes no responsibility or liability whatsoever to Tenant
or to any other person or entity for such completeness, suitability or
compliance.

 

  (j) Tenant’s obligation to pay Rent under the Lease shall not be affected or
deferred on account of any such delay to the extent the same results from any of
the following events (collectively, “Tenant Delays”).

(i) The failure of Tenant to furnish any of the Plans in accordance with the
schedule and meeting the requirements set forth in this Section 1 including,
without limitation, the failure of Landlord and Tenant to agree upon final
versions of the Plans, or

(ii) Changes in the Plans requested by Tenant (notwithstanding Landlord’s
approval of such changes); or

(iii) The performance of any work by Tenant or any person, firm or corporation
employed by Tenant; or

 

B-3



--------------------------------------------------------------------------------

(iv) Any default or delay by Tenant or its agents hereunder or any Default under
the Lease.

Landlord’s determination as to the duration of Tenant Delays shall be conclusive
and binding upon Tenant absent manifest error.

 

3. Cost of Tenant’s Work

 

  (a) Prior to commencement of any portion of the Tenant’s Work, Tenant shall
obtain a contract to perform the Tenant’s Work by bidding the Tenant’s Work to
certain of those general contractors from Landlord’s list of approved
contractors which list is attached hereto as Schedule B-2 and made a part hereof
or as otherwise approved by Landlord in writing. Tenant agrees to promptly give
Landlord a copy of the contract. The general contractor must use only those
subcontractors on Landlord’s list of approved subcontractors set forth on
Schedule B-2 attached hereto, as the same may be amended by Landlord from time
to time.

 

  (b) Intentionally Omitted.

 

  (c) Landlord shall give Tenant a total allowance (“Allowance”) of Fifty-Five
Thousand Six Hundred Seventy-Five and no/100 Dollars ($55,675.00) as a credit
toward the hard costs, architectural/design fees, engineering and mechanical
design fees and voice/data cabling and Landlord’s Expenses. Tenant shall pay the
amount by which the aggregate cost of the Tenant’s Work, the preparation of the
Plans, Landlord’s Expenses and any other costs incurred by Tenant in connection
with the preparation of the Premises exceeds the Allowance (the “Excess Costs”).
Tenant shall deposit the amount of the Excess Costs, if any, with Landlord
within five (5) business days following the determination of the construction
price as provided in Paragraph 3(a) above.

 

  (d) Tenant shall pay for the cost of temporary electricity, temporary toilets,
access to phone service and hot and cold water to the Premises during the
construction period; (iv) all hoisting charges for reserving and using the
Building’s freight elevators during normal Building hours for the construction
of the Work which use is related to the Tenant’s Work and any punchlist items;
(v) the costs of trash removal and disposal (as described in Section 5(d)
hereof); and (vi) freight dock services and normal Building security during
Tenant’s construction and move-in period (“Landlord’s Expenses”). Landlord
agrees that Tenant shall not be required to pay a coordination fee for
coordination services by Landlord.

 

  (e)

Prior to commencing Tenant’s Work, Tenant shall submit to Landlord a total
project budget (the “Budget”) outlining the cost of the Tenant’s Work plus the
cost of all non-tenant improvement items, including soft costs, cabling, and
telephone to be incurred by Tenant in connection with the Premises
(collectively, the “Tenant’s Project Costs”). Tenant shall deliver to Landlord
an updated Budget with each draw request for a payment of a portion of the
Deposit. If, as of the time any such draw request is made, the Tenant’s Project
Costs pursuant to the

 

B-4



--------------------------------------------------------------------------------

 

current Budget exceed the amount of the Deposit, Tenant shall deposit into the
escrow the amount by which the Tenant’s Project Costs set forth in the current
Budget exceed the amount of the Deposit multiplied by a fraction, the numerator
of which is the Tenant’s Project Costs incurred to date after the payment of the
amount requested in the current draw and the denominator of which is the
estimated total cost of the Tenant’s Project Costs as described in the current
Budget the product of which shall be reduced by any amounts previously deposited
into the escrow by Tenant. For example, if at the time that Tenant makes its
second draw on the escrow, the Budget has increased to $70.00 per square foot of
Rentable Area in the Premises from the initial Budget of $65.00 per square foot
and if after the payment of the amount requested in the second draw request
$35.00 per square foot of Rentable Area will have been paid out of the escrow,
then at the time the second draw request is made, Tenant shall deposit into the
escrow $5.00 per square foot of Rentable Area in the Premises multiplied by  1/2
(i.e., $35.00 divided by $70.00) less any amounts previously deposited into the
escrow by Tenant. All amounts so deposited by Tenant are herein collectively
called “Tenant Deposits”.

 

  (f) Tenant shall make draw requests on the escrow based upon the percentage of
Tenant’s Project Costs incurred as of the date of the draw request. Tenant shall
present to Landlord, or to the title company, which is acting as escrowee, a
letter requesting a disbursement of funds, invoices (or paid receipts for each
item paid by Tenant and for which Tenant is seeking reimbursement), a copy of
any cancelled checks pursuant to which such invoice has been paid, and, with
respect to any construction to any portion of the Premises, such lien waivers
(for lienable items) required by the title company or Landlord. The lien waiver
from the general contractor and from each subcontractor and material supplier
must be delivered with each draw request. Landlord shall have no obligation to
make a payment until all waivers for the draw in question are submitted. If
Landlord acts as escrowee and if there is a single disbursement request,
Landlord will not impose an administrative charge. If Tenant has multiple
requests, Landlord reserves the right to impose a reasonable administrative
charge.

 

  (g)

Draw requests shall be submitted to Landlord and the title company not later
than the 23rd day of the calendar month. Not later than the 20th day of the next
calendar month Landlord will review Tenant’s Work and Tenant’s draw request and
advise Tenant in writing of any respects in which the draw request is
disapproved and the reason for such disapproval. Such advice need not comply
with the notice provisions of the Lease. Otherwise, the draw request will be
deemed approved. Draw requests submitted by the 23rd day of a calendar month
shall be paid, subject to the foregoing approval procedure, not later than the
25th day of the following calendar month. Landlord and Tenant agree to cooperate
in attempting to resolve disapproved portions of each draw request.

 

  (h)

In the event the Allowance exceeds the actual costs to pay for Tenant’s Work,
Landlord Expenses and the other costs payable by Tenant hereunder, any unused
portion of the Allowance (“Available Allowance”) may be applied by Tenant

 

B-5



--------------------------------------------------------------------------------

 

toward a rent credit which shall be amortized over the Lease Term. By way of
illustration, if $10.00 per rentable square foot is the Available Allowance, it
will be amortized over the 5 year term and will be equal to $2.00 per rentable
square foot per annum, which will be deducted from the annual Base Rent rental
rate set forth in Schedule 1. Tenant shall have 180 days to commence Tenant’s
Work, and if Tenant elects not to perform any of Tenant’s Work, Tenant may apply
the entire Allowance as a rent credit amortized over the remainder of the Term.

 

4. Access by Tenant: Work in Harmony.

Landlord shall permit Tenant and Tenant’s agents, representatives, employees,
suppliers, contractors, subcontractors, mechanics, and workmen to enter the
Premises prior to the Commencement Date. Tenant agrees for itself and its
agents, representatives, employees, suppliers, contractors, subcontractors,
workmen, mechanics, and suppliers, that all such parties shall work in harmony
and not unreasonably interfere with Landlord and Landlord’s agents,
representatives, employees, suppliers, contractors, subcontractors, mechanics,
and workmen in doing work for other tenants and occupants of the Building.

 

5. Construction Requirements.

 

  (a) Tenant agrees that the entry into the Premises by Tenant and its
contractors shall be deemed to be under all of the terms, covenants, conditions
and provisions of the Lease except as to the covenant to pay Rent, and Tenant
further agrees that in connection therewith Landlord shall not be liable in any
way for any injury, loss, or damage which may occur to any of Tenant’s Work and
installations made in the Premises or to property placed therein prior to the
Commencement Date and thereafter, the same being at Tenant’s sole risk. In
addition, Tenant shall require all entities performing work on behalf of Tenant
to provide protection for existing improvements to an extent that is
satisfactory to Landlord and shall allow Landlord access to the Premises, for
inspection purposes, at all times during the period when Tenant is undertaking
construction activities therein. If any entity performing work on behalf of
Tenant causes any injury to any person or any damage to the Premises, the
Building (including the Landlord’s Work), any other property of Landlord or any
other person, then Tenant agrees to indemnify, defend and hold Landlord harmless
from any loss, damage or injury suffered in connection with any such damage or
injury. Further, Tenant shall cause such damage to be repaired at Tenant’s
expense and if Tenant fails to cause such damage to be repaired promptly upon
Landlord’s demand therefore, Landlord may in addition to any other rights or
remedies available to Landlord under this Lease or at law or equity cause such
damage to be repaired, in which event Tenant shall promptly upon Landlord’s
demand pay to Landlord the cost of such repairs;

 

  (b)

All contractors and subcontractors shall use only those service corridors and
service entrances designated by Landlord for ingress and egress of personnel and
the delivery and removal of equipment and material through or across any common
areas of the Building shall only be permitted with the written approval of
Landlord and during hours determined by Landlord. Landlord shall have the right

 

B-6



--------------------------------------------------------------------------------

 

to order Tenant or any contractor or subcontractor who violates the above
requirements to cease work in the Building and leave the Building and remove its
equipment and its employees from the Building and, at Landlord’s option restore
any portion of the Building on which it has done work to its original condition;

 

  (c) Landlord shall allow Tenant and Tenant’s contractors to have use of the
hoist serving the Building during normal operating hours. To the extent Tenant
or Tenant’s contractors require use of the hoist after normal operating hours
Landlord shall use reasonable efforts to accommodate Tenant and the cost thereof
shall be determined at Landlord’s reasonable discretion. Landlord shall not be
required to defer use of the hoist by Landlord or others until after normal
operating hours in order to allow use of the hoist by Tenant or Tenant’s
contractors during normal operating hours. Scheduling of Tenant’s work in the
Premises and the use of said hoist shall be at the reasonable discretion of
Landlord or Landlord’s contractor;

 

  (d) During the performance of Tenant’s Work and Tenant’s fixturing, Landlord
may provide trash removal service from a location designated by Landlord. Tenant
shall be responsible for breaking down boxes and placing trash in Landlord’s
containers at such designated location. Tenant shall accumulate its trash in
containers supplied by Landlord and Tenant shall not permit trash to accumulate
within the Premises or in the corridors or public areas adjacent to the
Premises. Tenant shall cause each entity employed by it to perform work on the
Premises to abide by the provisions of this Work Letter as to the storage of
trash and shall require each such entity to perform its work in a way that dust
or dirt is contained entirely within the Premises and not within any other
portion of the Building and shall cause Tenant’s contractors to leave the
Premises in broom clean condition at the end of each day. Should Landlord deem
it necessary to remove Tenant’s trash because of accumulation, Tenant shall pay
to Landlord an additional reasonable charge for such removal on a time and
material basis. The cost to Tenant for Landlord removing such trash will be
based on reasonable and competitive cost which Tenant could have secured
independently had Landlord not provided such service;

 

  (e) Tenant agrees that all services and work performed on the Premises by, on
behalf of, or for the account of Tenant, including installation of telephones,
carpeting, materials and personal property delivered to the Premises shall be
done in a first-class workmanlike manner using only good grades of material and
shall be performed only by persons covered by a collective bargaining agreement
with the appropriate trade union;

 

  (f)

Tenant agrees to protect, indemnify, defend and hold Landlord and its agents,
partners, contractors and employees harmless from and against any and all
losses, damages, liabilities, claims, liens, costs, and expenses, including
reasonable attorneys’ fees, of whatever nature including those to the person and
property of Tenant, its employees, agents, invitees, licensees and others
arising out of or in connection with the activities of Tenant or Tenant’s
contractors in or about the

 

B-7



--------------------------------------------------------------------------------

 

Premises or the Building, and the cost of any repairs to the Premises or the
Building necessitated by activities of Tenant or Tenant’s contractors;

 

  (g) Tenant shall secure, pay for, and maintain during the continuance of its
work within the Premises, policies of insurance with such coverages and such
amounts as Landlord may reasonably require, which policies shall be endorsed to
include Landlord and its contractor and their respective employees and agents
and Landlord’s mortgagees as additional insured parties and which shall provide
thirty (30) days prior written notice of any alteration or termination of
coverage, in such amounts and insuring such risks as Landlord may require.
Tenant shall not permit Tenant’s contractors to commence any work until all
required insurance has been obtained by Tenant and certificates evidencing such
coverage have been delivered to Landlord; and

 

  (h) Tenant’s agents, subcontractors and vendors shall be required to conform
with the “Tenant/Contractor & Vendor Guidelines” attached hereto as Schedule B-2
and made a part hereof.

 

6. Acceptance of Concurrent Work. Intentionally Omitted.

 

7. Miscellaneous.

 

  (a) Except as expressly set forth herein, Landlord has no other agreement with
Tenant and has no other obligation to do any other work or pay any amounts with
respect to the Premises. Any other work in the Premises which may be permitted
by Landlord pursuant to the terms and conditions of the Lease shall be done at
Tenant’s sole cost and expense and in accordance with the terms and conditions
of the Lease.

 

  (b) This Work Letter shall not be deemed applicable to any additional space
added to the original Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions thereto in the event of a renewal or extension of the initial
term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement thereto.

 

  (c) The failure by Tenant to pay any monies due Landlord pursuant to this Work
Letter within the time period herein stated shall be deemed a Default under the
terms of the Lease for which Landlord shall be entitled to exercise all remedies
available to Landlord for nonpayment of Rent. All late payments shall bear
interest and shall be subject to a late charge pursuant to the Lease.

 

  (d) This Work Letter is being executed in conjunction with the Lease and is
subject to each and every term and condition thereof, including without
limitation, the limitations of Landlord’s liability set forth therein.

 

B-8



--------------------------------------------------------------------------------

  (e) Tenant shall be solely responsible to determine at the site all dimensions
of the Premises and the Building which affect any work to be performed by or for
Tenant hereunder.

Dated this 22nd day of November, 2010.

 

LANDLORD: 233 S. WACKER LLC, a Delaware limited liability company By:      Its:
  President

 

TENANT: TRADESTATION SECURITIES, INC., a Florida corporation By:      Its:  

 

B-9



--------------------------------------------------------------------------------

Schedule B-1

BUILDING STANDARD MATERIALS

WILLIS TOWER

 

CEILING GRID    The ceiling system will be a City of Chicago approved plenum
rated, suspended 2’ x 2’ grid for acoustical lay-in tile, air supply and return
with flow through compatible light fixtures with supplemental diffusers as
required. The suspended 2’ x 2’ grid will be Chicago Metallic Corp.’s 3500
Series in white, Donn Fineline or a similar substitute acceptable to Landlord.
CEILING TILE    2’ x 2’ panels; “Cirrus Travertone” by Armstrong or “Eclipse” by
USG Interiors. TENANT STANDARD PARTITIONS    Tenant Standard Partitions per
DeStefano and Partners Drawing TN00.2. All core corridors to be demised and all
partitions above entryway doors to be demised. 2”stud, 20 gauge, 24” O.C. Floor
to underside of deck. Corridor side 5/8” sheetrock and 1/2” sheetrock. Tenant
side 5/8”. Sound batten insulation. LIGHT FIXTURES    2’ x 2’ or 2’ x 4’ three
fluorescent lamps, air handling, separately fused for 20 AMP circuits, with 18
cell parabolic lens electronic ballasts, T8 lamps and 3500K lamp. 2 x 4 light
fixtures to be installed north to south direction. EXIT & STAIR SIGNAGE    ALKO
“Edge-glo” Series RPC-210-E-GLR-AP (ceiling mounted). SPRINKLER HEADS    Phantom
1, Model PH-1 concealed sprinkler with flush cover plate, bright chrome, by
Grunau Sprinkler Manufacturing Co. or Model Gl concealed sprinkler with flush
cover plate, bright chrome, by Reliable Automatic Sprinkler Co., Inc. Note:
Flush covers are required. VINYL COMPOSITION TILE   

1.   Composition 1 – Asbestos-Free

 

2.   Class 2 (Through Pattern)

 

3.   Gage: 1/8”

 

4.   Wearing Surface: Smooth

CARPETING    Broadloom tackless with pad or carpet tiles. Note: Direct glue down
is not allowed. WINDOW BLINDS    Thin slat horizontal blinds. Perimeter window
blinds furnished and installed by building. DOORS    Full height, solid core
(refer to Chicago code for fire rating).

 

Schedule B-1, Page 1



--------------------------------------------------------------------------------

HARDWARE   

A. Schlage lever handle, L-series 01A625 on public corridor doors and Schlage
compatible hardware on all other doors.

  

B. Hinges – Stanley or Hager, in anodized bronze finish, 2 pair per leaf, 4” x
41/2”.

PUBLIC ADDRESS SYSTEMS    Existing building emergency public address speakers
must be replaced to match base building standard type: Wheelock ET-1080W.
Existing speaker wiring to be zoned throughout floor for building standard
speaker diffusion by tenant. PRIVATE WASHROOMS    Private washrooms must have
floor drains. THERMOSTATS    One thermostat per bay for induction units. VAV/DDC
   All new construction and remodeling must have VAV boxes/DDC control. 1 box
per useable 1600 sq. ft. OPEN SITE DRAINS    Open site drains for Package A/C
units are to be installed at floor level or under sink cabinets. Open site
drains in plenum ceiling are prohibited. CAD DRAWINGS    All architectural and
MEP drawings must be produced on Cad. FLOOR MOUNTED A/C UNITS    All new floor
mounted A/C units must have a floor drain. ACCESS PANELS    If broadloom carpet
is specified, the architect must make provisions for future access to the under
floor cell system hand holes and all utilized cells. ELEVATOR LOBBIES    The
design must account for code compliant egress out of the passenger and freight
elevator lobbies at all times with access to a minimum of one exit stairwell.
STONE INSTALLATION    If stone flooring is specified, please coordinate the
stone installation so that there is no tripping hazard at the elevator sills due
to elevation differences. CECO DOORS    The existing CECO doors on floors cannot
be disturbed. Only a decorative surface can be applied to these doors with
Landlord approval and supervision. Modifications to core doors, frames and
hardware are prohibited. INDUCTION UNIT AIR FLOW    Please design any fixed
drywall partitioning, furniture system, and equipment a minimum of 12” – 18”
away and a minimum of 4” up from floor from the induction units to allow for
proper air flow through and access to the units for building maintenance and
window washing.

 

Schedule B-1, Page 2



--------------------------------------------------------------------------------

SCHEDULE 2

TENANT/CONTRACTOR & VENDOR

GUIDELINES

For

WILLIS TOWER

Revised 05/2008

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES - Schedule 2, 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE  

Project Directory

     3   

Schedule 2

  

Tenant/Contractor & Vendor Guidelines

     4   

Insurance Requirements

     5   

Trades Persons Rules

     6   

Construction Documents & Specifications

     7   

Permits

     7   

Rubbish Removal

     7   

Over-Time Service

     7   

Freight Elevators

     7   

Freight Elevator Lobby

     8   

Loading Dock

     8   

Site Security

     8   

Hazardous Material Storage

     9   

Windows/Solar Window Film

     9   

Carpeting

     9   

HVAC

     10   

Fire Protection Sprinklers

     10   

Fireproofing

     11   

Plumbing

     11   

Electrical

     11   

As-Built Drawings

     11   

Accessibility

     12   

Partition Walls

     12   

Hot Taps

     12   

General Information

     12   

Final Clean

     12   

Scheduled Work

     12   

After Hours Access

     12   

Property Passes

     13   

Accidents

     13   

Fires

     13   

Locksmithing

     13   

Inspection

     13   

Final Inspection

     13   

Standpipe/Riser Drain Down Guidelines and Procedures

     14   

Safety Practices

     15   

Guidelines for Cutting/Welding

     16   

Project Information and Photo ID Sheet

     18   

Contractor’s Freight/Dock Usage Form

     19   

Contractor After Hours Building Access Authorization Form

     20   

Approved Contractors

     21-29   

Schedule 3

  

General Contractors

     21   

Schedule 4

  

Approved Subcontractors

  

Painting

     22   

Plumbing

     23   

Telecommunications

     24   

Electrical

     25   

HVAC Sub-Contractor(s)

     26   

Temperature Control Sub-Contractor(s)

     27   

Sprinkler / Pipe-Fitter Sub-Contractor(s)

     28   

Fire, Life/Safety Controls, Security Sub-Contractor(s)

     29   

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES - Schedule 2, 2



--------------------------------------------------------------------------------

Willis Tower

PROJECT DIRECTORY

 

EMERGENCY NUMBER

   875-7711   

Directors

  

Title

  

Phone

  Gary Michon    General Manager      875-3679    Dale Clark    Vice President
of Operations      875-0492   

Managers

           

Jessica Linford

Angela Burnett

Kita Harris

  

Assistant Property Manager

Assistant Property Manager

Manager of Administration

    
 
  875-9401
875-9463
875-6433   
  
  

Property Administrators

           

Angel Brewington

Liz Iozzo

       
  875-8141
875-9763   
  

Broadcast/Telecommunications

            Seth Elliot    General Manager      505-0808   

Security & Life Safety

           

Keith Kambic

Mike Schroeder

Life Safety Officer

Security Command Center

  

Director of Security

Life Safety Manager

8:00 am – 4:00 pm Sun.– Thur.

875-7711

    
 
  875-8817
875-1069
875-0070   
  
  

Engineering

           

Tom Cronin

Bob Edwards

Mark Boswell

  

Chief Engineer

Assistant Chief

Assistant Chief

    
 
  875-0491
875-0490
875-0493   
  
  

Environmental Systems Design (“ESD”)

           

Carlos Rivera

Larry Stephenson

  

Electrical

HVAC

    
  456-2262
456-2274   
   EMERGENCY NUMBER    875-7711   

Building Services

           

Security Command Center

Engineering Control Room

Office of the Building

Shipping/Receiving

Dave Brumirski

  

(24 Hours a day)

(24 Hours a day)

(7:30 am. – 5:30 pm. Mon. – Fri.)

(7:30 am. – 3:30 pm.)

Locksmith (8:00 am – 4:00 pm Mon. – Fri.)

    
 
 
 
  875-7711
875-0488
875-0066
875-0063
875-0076   
  
  
  
  

Building Hours of Operation

           

Building Business Hours:

                After Hours:

                Sat / Sun / Holidays

Loading Dock Hours:

                Saturday

                Sunday and Holidays

Freight Service Hours:

                Saturday

                Sunday and Holidays

  

Monday – Friday 8:00am – 6:00pm

Monday – Friday 6:00pm – 8:00am

24 hours

Monday – Friday 7:00am – 3:00pm

8:00am – 12:00 pm billable (open upon request after 12:00pm)

CLOSED (open upon request; billable)

Monday – Friday 6:00am – 3:00pm

8:00am – 12:00 pm billable (open upon request after 12:00pm)

CLOSED (open upon request; billable)

  

Building Holidays

           

New Years Day

Labor Day

  

Memorial Day                                         Independence Day

Thanksgiving Day                                   Christmas Day

  

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES - Schedule 2, 3



--------------------------------------------------------------------------------

WILLIS TOWER

TENANT/CONTRACTOR & VENDOR GUIDELINES

These guidelines have been developed by building management of Willis Tower to
provide information regarding procedures in the building. The purpose of these
guidelines is to facilitate the completion of projects in a timely and safe
manner. All rules of the building are expected to be complied with, otherwise
building management may take appropriate actions including stopping a project.

Cooperation is essential and although not all-possible situations can be
foreseen, these guidelines deal with general areas of concern. Should any issue,
not dealt with herein arise, contact building management in the Office of the
Building during regular business hours or the Security Command Center after
hours.

It is expected that the contractor will abide by all laws and regulations,
including City of Chicago building codes, OSHA, NFPA, and EPA guidelines.

Security for the area during construction work is the responsibility of the
contractor. This extends to possessions as well as the securing of the area upon
completion of the work period. All temporary locking devices are to be provided
by the building locksmith.

We expect a contractor working in our building to realize that he and his
employees are invited guests and will be expected to exercise good judgment and
courtesy at all times. Furthermore, be aware that many other businesses are
operating within the building simultaneously and building management is
committed to providing them with a quiet, clean, and safe environment.

Management reserves the right to halt or delay any work in the building if we
determine that the work interferes with our tenant’s ability to reasonably
conduct their business. All loud noise related work shall be completed prior to
8:00 a.m. or after 6:00 p.m. Any and all work that results in noise affecting
areas in the building other than the floor under construction, including but not
limited to concrete coring or sawing, hammering, drilling, shooting of ceiling
hangers, cutting of pipes along the columns or within the concrete slab, shall
be done before or after regular business hours or on weekends. Security measures
will be taken if required to assure compliance.

Contractor will be responsible for the repair of any damage to the Building or
common areas caused by Contractor during construction. All carpet, walls,
ceiling and common areas must be returned to the condition existing prior to
construction. Plastic runners and masonite must be laid prior to construction
start. Duct tape masonite seams. Walk off mats required at all exit points of
construction area.

When after-hours work is required, building management and the Life Safety
department must be notified no later than 2 hours prior to the close of business
on the preceding business day. Also, arrangements must be made at this time for
freight elevator or rubbish removal service. See Contractor After Hours Building
Access Authorization Form attached.

Prior to the start of work, the General Contractor must submit 1. the permit, 2.
insurance certificates and endorsements, and 3. the names and addresses of all
subcontractors, together with the name and telephone number of a contact person
for each subcontractor to the building Construction Manager. Also, the General
Contractor must introduce the job superintendent to the Construction Manager,
Chief Engineer, Life Safety Manager and Freight & Dock Services. See Project
Information Sheet attached.

All contractors must arrange with the Life Safety Manager a time to be shown
emergency exits, fire extinguisher locations and review basic emergency response
procedures.

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES - Schedule 2, 4



--------------------------------------------------------------------------------

Willis Tower

Tenant Forms

U.S. Equities Asset Management, LLC 233 South Wacker Drive, Suite 3530
(312) 875-0066 Phone (312) 906-1118 Fax

INSURANCE REQUIREMENTS

IMPORTANT

THE COVERAGE INDICATED BELOW MUST be provided through an insurance company which
carries an A.M. Best rating of no less than “B+” “VIII”. A certificate
indicating this coverage with separate Additional Insured Endorsement must be on
file in our office PRIOR TO COMMENCEMENT OF THE WORK, and shall provide for
thirty (30) days prior written notice of cancellation or reduction of coverage.

The MINIMUM REQUIREMENTS ACCEPTABLE are:

 

1   

COMMERCIAL GENERAL LIABILITY

Bodily Injury and Property Damage

  

$5,000,000 each occurrence

$5,000,000 aggregate

2   

AUTOMOBILE LIABILITY COVERAGE

Bodily Injury and Property Damage

   $1,000,000 combined single limit each occurrence    This coverage must
include coverage for Owned, Hired and Non-Owned Vehicles. If no owned vehicles,
Hired and Non-Owned coverage is required. 3    WORKERS’ COMPENSATION EMPLOYER’S
LIABILITY LIMIT   

STATUTORY REQUIREMENTS

$1,000,000 per accident/disease/employee

   Statutory coverage as required by state in which the work is to be performed.
If you are self-employed with no other employees, a qualified self-insured, or
not required to carry Workers’ Compensation, you must submit a letter stating
this, or a copy of your certificate of self-insurance. A Waiver of Subrogation
endorsement issued in favor of U.S. Equities Asset Management, LLC and Owner
must be attached to the certificate.

TOTAL

per Occurrence/Accident Limits for Commercial General Liability, Auto Liability
and Employer’s Liability Insurance may be satisfied by a party with any
combination of primary and excess or umbrella liability policies totaling the
amount of the required insurance.

 

4 ADDITIONAL INSURED ENDORSEMENT – (Form “B” CG 2010 11/85 or equivalent). This
endorsement MUST be attached to the certificate. You are required to name Owner
233 S. Wacker, LLC and U.S. Equities Asset Management, LLC. As the certificate
holders as well as the entities below as Additional Insured in an endorsement to
your policy.

233 South Wacker, LLC and U.S. Equities Asset Management, LLC [CERTIFICATE
HOLDERS]

233 South Wacker Drive

Suite 3530

Chicago, Illinois 60606

233 South Wacker Holder, LLC

CF 233, LLC

Landmark Tower, LLC

THE ENDORSEMENT MUST INCLUDE THE FOLLOWING CLAUSE, OR A SEPARATE ENDORSEMENT MAY
BE ISSUED:

PRIMARY COVERAGE

“The insurance afforded by this policy for the additional insured(s) is primary
insurance and any other insurance maintained by or available to the additional
insured(s) is non-contributory”

NOTE: We ask the additional insured endorsement provide coverage for “all
operations” or “all operations performed for Owner 233 S. Wacker Drive. LLC and
U.S. Equities Asset Management, LLC” in order to minimize paper work for you and
us.

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES - Schedule 2, 5



--------------------------------------------------------------------------------

Trades Persons Rules

 

  1. Unions – Willis Tower is a union building. All trades persons are to have
the proper trade union or other affiliations as required by the local
jurisdictional entities. Any building disruptions caused by jurisdictional
disputes between different labor unions are the responsibility of the General
Contractor to resolve. Action taken by building to minimize impact to the
building may include shutting project down until disputes are resolved.

 

  2. Elevators – Trades persons will use freights only for access to and from
construction floors. Building management reserves the right to monitor and
require specific rules for the use of elevators if it so warrants or to limit
the use of the elevators if the privilege is abused.

 

  3. Contractor Identification – All trades persons are to have Building Photo
Identification Cards which must be displayed at all times. Pictures are taken
Monday-Friday, from 10am – 11 am at the Willis Tower Health Club, located on LL3
of Willis Tower. The General Contractor must submit the Project Information and
Photo ID Sheet attached for each subcontractor at the beginning of the project.
Contractors with building photo identification cards will have access to the
building Monday-Friday, from 6am-6pm. The building photo identification cards
will only be programmed for the duration of the project and cards must be
returned upon completion of project. Demo personnel working at night have
different requirements. See Construction Manager.

 

  4. Building management reserves the right to interrupt any work in the
building if any Contractor & Vendor Guidelines are not followed and the General
Contractor will be responsible for delays caused as a result thereof. Please
refer to the Contractor l.D. Authorization Form for further instructions on
obtaining I.D.s.

 

  5. Public Areas – The building does not permit anyone to loiter in public
areas of the building and construction personnel may not loiter in the areas of
the building where they are not working.

 

  6. Smoking – There is absolutely no smoking allowed in Willis Tower,
specifically, spaces under construction. General Contractor is required to see
that this policy is adhered to.

IF RULES ARE NOT ENFORCED, THE PROJECT MAY BE SHUT DOWN.

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES - Schedule 2, 6



--------------------------------------------------------------------------------

Construction Documents & Specifications

No work will be allowed to proceed without Building Management and Environmental
Systems Design first reviewing the most current set of drawings outlining the
scope of work. If the building Construction Manager requires the services of
outside consultants, i.e., a structural engineer to review load or coring
requirements, the cost of such review will be the responsibility of the
contractor and/or tenant for whom the job is being performed.

Permits

The following is required of the General Contractor prior to the start of
construction or the delivery of materials:

 

•  

A copy the building permit must be posted at the job site;

 

•  

A copy of the building permit must be kept on file in the management Office of
the Building, immediately upon receipt from the City of Chicago;

Rubbish Removal

The General Contractor will be responsible for bringing all rubbish to the
loading dock and placing it into a designated dumpster box. Scheduling for
freight elevator time required and dumpster box pick up and delivery is to be
coordinated by the General Contractor with the Construction Manager or dock
personnel. Contractor is obligated to follow procedures for debris removal at
loading dock. Tenant will be charged $52.00 per one yard dumpster for
demolition.

All food waste and any other debris that may cause safety hazards, odors, or any
other building problem must be removed on a daily basis. Stairwells must be kept
clean and clear of debris.

Over-Time Service

The building will keep separate work tickets for the over-time hours performed
as specifically requested. The premium time rate for personnel will be billed to
the tenant. Over-time will be determined by trade jurisdiction.

Note that there is a minimum charge of four (4) hours for each request of
over-time. This service should be scheduled a minimum of 48 hours, in advance,
with the Office of the Building.

Freight Elevators

Any special freight needs (deliveries, etc.) must be coordinated with the Office
of the Building. Any hoisting requiring use of Schindler Elevator personnel will
be billed to tenant. The building will determine if operating personnel will be
assigned during demolition.

Building does not guarantee operation of elevators due to maintenance problems
arising beyond our control.

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES - Schedule 2, 7



--------------------------------------------------------------------------------

Freight Car Sizes, Capacities and Speeds are listed below:

 

Freight

Car

  

Width

  

Length

  

Low

Height

  

Tall

Height

  

Outer

Door Ht.

  

Outer

Door Wd.

  

Capacity

  

Elev.

Speed

Fl

   73”    6’1”    12’    15’7”    8’1”    4’    4000 1b.    @1200 fpm

(Serves Floors: LL3 – Lobby, 3, 31, 64, 66 – 102)

F2

   7’11”    6’7”    12’    15’7”    8’9”    5’8”    5000 1b.    @1000 fpm

(Serves Floors: LL3 – Rest 2, 33 – 63)

F3

   11’9”    7’6”    12’    15’7”    8’9”    7’11”    10000 1b.    @ 1200 fpm

(Serves Floors: LL1 – 102)

F4

   7’10”    6’7”    12’    15’7”    8’9”    5’9”    5000 1b.    @ 1000 fpm

(Serves Floors: LL1, 33 – 63)

F5

   7’11”    6’7”    12’    15’7”    8’9”    5’8”    5000 1b.    @ 1000 fpm

(Serves Floors: LL2 – Lobby, 3, 4 – 31, 63)

F6

   7’11”    6’7”    12’    15’7”    8’9”    5’8”    5000 1b.    @1000 fpm

(Serves Floors: LL 1, 4 – 28, 63)

Note: Special hoisting of oversized and/or heavy items must be done by building
elevator personnel. Coordination must be made through the building Construction
Manager.

Freight Elevator Lobby (Typical Floors)

Keep the Freight Lobbies clear of all Debris!

At all times during the design and construction phase there must be code
compliant egress out of the passenger and freight elevator lobbies with access
to a minimum of two exit stairwells. The Tenant’s security concerns should be
evaluated with respect to this requirement.

Loading Dock

All materials shall be brought into the building at the loading dock which is
located one level below grade and is accessible from Lower Wacker Drive via
freight elevators. All deliveries will be required to be scheduled and
coordinated with the Office of the Building. The height restriction for Lower
Wacker Drive is 12’6”. Trailer length restriction is 30’.

Site Security

The General Contractor is responsible for the security of the project site for
the duration of the work. Building security must have access to the site at all
times. The General Contractor is

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES - Schedule 2, 8



--------------------------------------------------------------------------------

responsible for insuring that building Security has the proper keys necessary
for access to all locked shanties on the site.

Hazardous Material Storage

All hazardous material must be properly stored on the job site. The location of
the stored hazardous material must be listed and supplied to the building
Construction Manager and the Life Safety Manager. (In case of a fire, the
location of such material must be immediately available).

A list of all hazardous materials as well as copies of all MSDS sheets must be
maintained onsite by the General Contractor. The location of the MSDS Sheets may
be documented and distributed to the Life Safety Manager.

Windows/Solar Window Film/Blinds

Building windows and solar window film must be protected during the construction
process. A site survey of the building windows will be performed by the
Construction Manager both before and at the conclusion of the project. Any
damage not noted during the initial walk-thru will be the responsibility of the
General Contractor at the end of the construction. Any solar window film repair
costs will be charged to the Tenant or the General Contractor.

If there are any questions regarding the windows or window film, contact the
building Construction Manager. Window blinds are to be bagged during
construction/demolition. Tenant will be charged for damage to window blinds.

Carpeting

Both broadloom and carpet tiles are approved for installation at Willis Tower.
Carpet glued down directly onto the concrete slab is not allowed. In the case of
broadloom carpet, tackless strip installation must be scheduled for either
before or after regular business hours or on a weekend.

No permanent glued down carpet is acceptable and will be rejected.

All carpeting should be delivered to the loading dock and taken to the location
of installation within the building upon delivery. Old carpet must be disposed
of by the carpet installer or the General Contractor.

*The cost to repair or repaint a wall or walls damaged as a result of carpet
installation will be the responsibility of the carpet installer of General
Contractor.

*All corridor carpeting must be protected with masonite during deliveries and
for construction foot traffic. Any, cutting of carpet to gain access to the
floor trench system will be repaired at tenant/contractor expense. Cost to
replace carpeting will be assessed to the tenant/contractor.

Replacement of corridor carpet shall be lengthwise only.

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES - Schedule 2, 9



--------------------------------------------------------------------------------

HVAC

Contact Environmental Systems Design for fan schedules.

Contact Environmental Systems Designs for VAV box schedule.

Architect shall contact Environmental Systems Design for the typical base
building MEP specifications and guidelines. All drawings must be submitted to
ESD for review.

The perimeter induction units must be cleaned at job completion and inspected by
the building Chief Engineer.

The General Contractor must ensure that filter media is installed on the return
air system during the construction phase and removed at completion.

HVAC test and air balance reports are required for all construction projects and
are to be submitted to the building Construction Manager upon completion of
work.

Fire Protection Sprinklers

Modifications must comply with the plans approved by the building Director of
Mechanical Operations. Before any work may begin, the contractor must
familiarize sub-contractors with the attached Standpipe/Riser Drain Down
Guidelines and Procedures attached.

*All penetrations are to be sealed with approved fire rated material.

No welding or any other work that has the potential of activating the building
fire/smoke detection system or has the potential of attracting outside attention
may commence without first informing the Chief Engineer/Engineering Control Room
and the Life Safety Officer/Security Command Center. It is MANDATORY that
welding, torching, and soldering permits be obtained from building security
prior to the start of work. Upon completion of the work, it is mandatory that
the Security Command Center and Engineering Control Room be notified. Contact
can be made with those listed below:

 

Security Command Center

   875-7711

Engineering Control Room

   875-0488

Office of the Building

   875-0066

Life Safety Officer

   875-0070

Permits will be issued through the Life Safety Department, or in an after hours
emergency through the security shift supervisor on duty. Please supply the
following information:

 

A. Your company name

 

B. Nature of the job, i.e. welding, sweating water lines, etc.

 

C. The firm, floor, and specific location of the work area

 

D. The approximate time involved, start to finish

No work shall be performed if a welding/cutting permit has not been issued by a
building security department representative. The General Contractor is
responsible for fire safety including providing watchman and extinguishers
during construction.

*Pre-action fire system test must be tested with a building engineering in
attendance. Test results must be submitted to Chief Engineer.

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES - Schedule 2, 10



--------------------------------------------------------------------------------

Fireproofing

Fireproofing damaged or removed during construction must be replaced by the
General Contractor prior to the closing of ceiling. Arrange inspection by
building with Construction Manager.

Plumbing

Before any plumbing shutdowns may begin, the contractor must first check in with
the Chief Engineer. The General Contractor is responsible for coordinating the
activity.

Futures must be provided at wet columns, vent, and drainage systems.Grease Traps
at tenant sink locations are to be considered a building standard.

Electrical

Prior to demolition work, General Contractor must contact the building
Construction Manager, at least 48 hours in advance, to coordinate the building
electrician for non-demo conduit identification.

New and existing load capacities of general office tenant connected equipment up
to and over 2 watts per sq. ft. must be provided with metered panels to tenant.
Landlord typically provides metered receptacle power for up to 2 watts per sq.
ft. only.

Building electrician and/or ESD will coordinate emergency lighting and exit
signage circuitry.

All abandoned conduit is to be removed.

Under no circumstances are tenant receptacle services to be connected to
building electrical panels. Any electrical contractor found doing this will be
removed from the vendor list.

Architect shall contact Environmental Systems Design for the Willis Tower
building standard electrical specifications and guidelines. All drawings must be
submitted to ESD for peer review.

Under no circumstances is any work to be done in the freight lobby communication
closet without prior authorization from building management.

Electrical and telephone (if involved) closets are to be cleaned at completion
of work. All penetrations to be sealed equal to fire wall rating. Panel
directories are to be updated and inserted in panel door with a copy submitted
to building Construction Manager.

Consult Construction Manager for approved method of fastening overhead equipment
in the proximity of floor cells.

As-Built Drawings

All mechanical trades are required to submit copies of Computer Aided Design
(CAD), as-built drawings to the General Contractor. The General Contractor will
make one submission of three copies and one disk of CAD drawings of as-built
drawings for all trades to the building Construction Manager. All as-built
drawings are to be dated and signed by the appropriate subcontractor as well as
the General Contractor and submitted to Landlord’s Building Mechanical
Engineering Contractor, ESD Inc., within 30 days of substantial completion. A
15% final payment retention will be required from General Contractor and all MEP
subcontractors until all as-built drawings are received and approved by ESD at
close of project. There will be no exceptions. If these drawings are not
produced after 90 days of project substantial completion, the 15% retainage will
default to Owner to properly prepare the CAD drawings.

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES - Schedule 2, 11



--------------------------------------------------------------------------------

A complete set of architectural/MEP drawings must be submitted on CAD-2000 or
equal disk.

Accessibility

All new or existing MEP items, whether behind walls or above ceilings, which
require maintenance must remain accessible at the completion of the project.

Partition Walls

It is the responsibility of the tenant architect to obtain the partition wall
drawing detail from the Construction Manager and oversee proper construction
methods.

Hot Taps

Hot taps are to be pressure tested prior to doing actual hot tap, and must be
checked by the building engineer.

General Information

Building security and engineering departments are on duty in the building
(24) twenty-four hours a day, every day of the year. Reimbursable expenses
incurred by General Contractor for tenant construction will be invoiced to
tenant responsible for the work via Building Work Order ticket system.

Final Clean

Prior to the space being turned over to the tenant/building, the site must be
final cleaned, to standards appropriate for tenant occupancy. The final cleaned
condition must be approved by the Assistant Property Manager and/or Construction
Manager. If the condition is unacceptable for occupancy, building management
will have the situation corrected and backcharge the General Contractor.

Blind cleaning must be coordinated with the office of the building prior to move
in.

Note: Building management is responsible for post-move in cleaning only.

Scheduled Work

All work that does not take place during regular building business hours (refer
to page 1) should be noted on the Contractor After Hours Building Access
Authorization Form attached and sent to the building Construction Manager as
soon as reasonably possible. It is important for security and life-safety
reasons that the security and engineering departments be aware of contractor
presence. If an after hours emergency arises, the Security Command Center phone
(875-7711) must be notified.

After Hours Access

Entrance to the building after hours is controlled by the security department.
In order to facilitate after hours entrance or departure, it is important that
the building Construction Manager be notified of the need as soon as reasonably
possible. This is of particular importance regarding freight elevator service
and the loading dock as manpower may have to be scheduled to handle the need. If
an after hours emergency arises, you must notify the Security Command Center
(875-7711).

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES - Schedule 2, 12



--------------------------------------------------------------------------------

Property Passes

For anything leaving the building, including tools and parts, a property pass is
required. This pass must be signed by the General Contractor, Job Superintendent
or Foreman. Security officers will not accept them unless they are signed by
authorized personnel. These property passes can be requested from the building
Construction Manager.

Accidents

All accidents must be reported to the Security Command Center immediately. The
security department will dispatch personnel and facilitate the emergency
procedures. If needed call 911 for the Chicago Fire Department Paramedics first,
and then notify the Security Command Center (875-7711).

Fires

All fires must be reported to 911 Emergency and the Security Command Center
immediately (875-7711).

Locksmithing

The building has a full-time locksmith who will consult, order, and install all
locking mechanisms. The locksmith is responsible for all keys and all other
types of locks and the installation of all lock cylinders/cores. Contact the
Construction Manager for assistance.

* All General Contractors must submit a copy of the final hardware schedule 8
weeks prior to the completion date of each individual project. Failing to comply
with this requirement will delay the installation of all lockable cylinders on
your project.

Contractor will be back charged for lock mechanisms tampered with in
construction area.

Inspection

Building personnel along with ESD will conduct periodic inspections of the
construction site. Prior to ceiling installation, General Contractor must
contact building Construction Manager for an above ceiling inspection along with
ESD.

Final Inspection

General Contractor must contact building Construction Manager to arrange a final
inspection of construction space prior to tenant move-in date.

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES - Schedule 2, 13



--------------------------------------------------------------------------------

STANDPIPE/RISER DRAIN DOWN

GUIDELINES AND PROCEDURES

GUIDELINES

 

•  

Riser drain downs will be performed on the day shift only.

 

•  

Riser drain downs must be kept to a minimum.

 

•  

Riser work should typically be completed within two hours. All piping should be
run to the riser with only the tie-in remaining to be completed.

 

•  

Riser draining will not start before 8:00 a.m., and system must be back in
service by 4:00 p.m.

PROCEDURES

 

•  

Contractor must request drain down through the Control Room between 8:00 a.m.
and 4:00 p.m.

 

•  

Engineers will disable BAS auto fire response and Kastle Monitoring system.

 

•  

Engineers will isolate system and drain to below the construction floor.

 

•  

Contractor must verify with the control room that the riser drain down is
complete before cutting into the riser.

 

•  

Contractor must physically verify that the riser is drained down, before cutting
into the riser,, by opening the fireman’s hose connection valve or sprinkler
drain valve on the construction floor.

 

•  

Contractor must notify Control Room when work is finished, and request system
fill up.

 

•  

Engineers will supply contractor with a 2-way radio to communicate with the
engineers filling the system or accompany contractor while system is being
refilled.

 

•  

Contractor will verify that there are no leaks with the engineer on site or via
the 2-way radio with the Control Room.

 

•  

Contractor will return 2-way radio to the engineering department.

 

•  

Engineer will enable BAS auto fire response and Kastle Monitoring system.

SINGLE FLOOR SPRINKLER DRAIN DOWNS

 

•  

Contractor notifies Control Room of location where work is to be done (Floor #
and Stairwell #) before starting work.

 

•  

The engineer disables the BAS auto fire response and Kastle Monitoring system
for the affected floors.

 

•  

Contractor isolates system and performs work.

 

•  

Contractor notifies Control Room when work is complete, and gets approval to
refill system.

 

•  

Contractor slowly fills system and checks for leaks.

 

•  

Contractor calls Control Room when system is refilled and verifies that all
alarms have been cleared on the computer.

 

•  

Engineers enable BAS auto fire response and Kastle Monitoring system.

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES - Schedule 2, 14



--------------------------------------------------------------------------------

WILLIS TOWER

SAFETY PRACTICES

All contractors and its employees must follow safety practices outlined by its
employer, General Contractor and OSHA but not limited to: Contractors are
responsible for maintaining and enforcing their own safety rules and procedures.
Under no circumstances will Building Management or its employees accept
responsibility for monitoring general safety guidelines. The following
guidelines for safety in the building should be followed but is not all
inclusive of safety practices required by law, or any other rules that may
apply.

 

•  

Take special precautions if welding or cutting in a confined space is stopped
for some time. Disconnect the power on ARC welding or cutting units and remove
the electrode from the holder. Turn off the torch valves on gas welding or
cutting units, shut off the gas supply at a point outside the confined area,
and, if possible, remove the torch and hose from area.

 

•  

After welding or cutting is completed, mark hot metal or post a warning sign to
keep workers away from heated surfaces.

 

•  

Follow safe housekeeping principles.

 

  1. Don’t throw electrode or rod stubs on the floor – discard them in proper
waste container.

 

  2. Keep construction area as free of debris as possible.

 

  3. Keep chemicals secured in approved storage cabinets

 

  4. Keep floors dry and clean.

 

•  

Hard hats must be worn at all times inside the construction area.

 

•  

All contractors must supply a list of all hazardous materials and their
locations as well as all I sheets to the building Construction Manager and Life
Safety Manager.

 

•  

Keep a fully stocked and clearly marked OSHA compliant first aid supply kit on
the job site at all times.

 

•  

Make sure there are fully charged, NFPA compliant fire extinguishers present on
the job site.

 

•  

An emergency brigade must established and drills held. Fire drills must be done
under the supervision of the Fire Safety Director/Life Safety Manager.

 

•  

The contractor Safety Officer must provide their name and 24 hour phone number
to the Life Safety Manager.

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES - Schedule 2, 15



--------------------------------------------------------------------------------

WILLIS TOWER

GUIDELINES FOR CUTTING/WELDING

The following guidelines for cutting/welding in the building must be followed,
but it is not all inclusive of safety practices required by law, or any other
rules that may apply.

 

•  

Make sure that sprinklers are in service.

 

•  

Make sure that cutting and welding equipment is in good repair.

Precautions within 35 feet

 

•  

Make sure floors are swept clean of combustibles.

 

•  

Combustible floors: wet down, cover with damp sand or fire-resistive sheets.

 

•  

Flammable liquids are removed; other combustibles, if not removed, protected
with fire-resistive tarpaulins or metal shields.

 

•  

Explosive atmosphere in area eliminated.

 

•  

All wall and floor openings are covered.

 

•  

Fire-resistive tarpaulins are suspended beneath work.

Work on Walls or Ceilings

 

•  

Construction of the building structure is noncombustible and without combustible
covering or insulation.

 

•  

Make sure combustibles are moved away from the other side of wall.

 

•  

Make sure all flammable liquids are purged from the work area.

 

•  

Any type of “Hot Work” requires a fire watch, appropriate number and type of
extinguishers and a “Hot Work” Permit.

Structural Slabs

 

•  

Saw cutting or trenching of floor slab is not permitted without prior written
approval from Landlord and review by building’s structural consultant.

Work on Enclosed Equipment

 

•  

Enclosed equipment cleaned of all combustibles.

 

•  

Containers are purged of flammable liquids.

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES - Schedule 2, 16



--------------------------------------------------------------------------------

Fire Watch

 

•  

Fire watch will be provided by the Contractor during and for at least 60 minutes
after work, and during coffee or lunch breaks.1

 

•  

The fire watch must be supplied with NFPA complaint extinguishers.

 

•  

The fire watch must be trained in use of this equipment and in sounding the
alarm.

 

•  

Report the beginning and conclusion of the fire watch to the Security Command
Center (875-7711).

****Please fill out all applicable forms attached and fax completed forms to
Construction Manager, fax number 312-906-1118 before beginning work.

 

1 According to City Code, NFPA, and Factory Mutual Insurance Standards.

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES - Schedule 2, 17



--------------------------------------------------------------------------------

PROJECT INFORMATION AND PHOTO ID SHEET

Please fill out the information listed below and fax back to the Attention of
Construction Manager – 312-906-1118.

PROJECT – TENANT NAME:                                          
                                   FLOOR :                            

TENANT CONTACT:                                          
                                         
      PHONE:                            

GENERAL CONTRACTOR:                                          
                   SUPERINTENDENT:                             

SUBCONTRACTOR:                                          
                                        CONTACT:                                

(LIST NAME OF EACH EMPLOYEE BELOW)

DAYTIME PHONE NUMBER:                            

EMERGENCY AFTER HOURS PHONE NUMBER:                    

CELL/AND OR PAGER NUMBER:                                        
                                                                             

START DATE OF PROJECT:                                              PROJECT END
DATE:                                             

NORMAL WORKING HOURS:                             AM/PM
TO                                 AM/PM

LIST OF EMPLOYEES NAMES:

 

EMPLOYEE NAME

  

COMPANY

       

EMPLOYEE

  

COMPANY

           

Picture I.D’s will be issued to all workmen in the building. I.D.’s can be taken
Monday-Friday from 10am-11 am at the Health Club located on LL3 of the Willis
Tower. Please complete this form and return to the building Construction
Manager.

CONSTRUCTION MANAGER:                                             
DATE:                                             

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES Schedule 2, Page 18



--------------------------------------------------------------------------------

CONTRACTOR’S FREIGHT/DOCK DELIVERY REQUEST

TODAY’S DATE:                                                 

CONTRACTOR:                                                                
                                     

TENANT NAME:                                        
                                                             

FLOOR #:                  LOCATION:                                       
             

TENANT CONTACT:                                     
TELEPHONE#:                            

BRIEF DESCRIPTION OF WORK:                                        
                                                 

                                                                   
              (TYPE OF DELIVERY)

This will serve as a written request for priority freight elevator/dock service
for the above mentioned contractor/tenant.

DELIVERY DATE:                            

DELIVERY TIME:                              TO                            

                                     (START TIME)        (STOP TIME)

TIMES WILL BE STRICTLY ENFORCED.

AVAILABLE TIMES ARE BETWEEN 4:00AM AND 6:00 AM, or after 3:30 pm.

A SERVICE FEE OF $40.00 PER HOUR WILL BE CHARGED FOR FREIGHT OPERATOR TIME TO
THE CONTRACTOR/TENANT.

COMMENTS:                                                                 
                                         
                                         
                                           

 

 

If access to occupied tenant space is necessary, please present evidence of
TENANT AUTHORIZATION with this form or forward a request for such access NO LESS
THAN 48 HOURS IN ADVANCE TO WHEN THE WORK WILL COMMENCE.

Anyone accessing the building will be required to show the security officer a
type of photo identification card and Company ID. Please indicate the Supervisor
who will be in charge and if at all possible the name of the construction
workers who will be working in your space. If specific names are not known then
please list the number of workmen per trade:

Note: There is a $25.00 service charge for any lock or unlock requests made of
the security department. Tenant/building authorization required.

All access notices must be received by building security 48 hours in advance.

FOR OFFICE USE ONLY:

CONSTRUCTION MANAGER:                                                          
DATE:                                    

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES Schedule 2, Page 19



--------------------------------------------------------------------------------

CONTRACTOR AFTER HOURS ACCESS AUTHORIZATION FORM

Please make sure that all information is filled out correctly and send to the
office of the building.

Company Name:                                        
                                         
                                                

Project Coordinator:                                       
                                         
                                           

(or Job Superintendent)                                    (Please Print Name)

Sub-Contractor Needing Access:                                        
                                                               

Floor:                                                          
Location:                                       
                                 

Date of Access:                                        
                                         
                                                   

Time Period of Access:                                         
Until:                                                                  

Brief Description of Work:                                        
                                                                       

 

 

If access to occupied tenant space is necessary, please present evidence of
TENANT AUTHORIZATION with this form or forward a request for such access NO LESS
THAN 48 HOURS IN ADVANCE TO WHEN THE WORK WILL COMMENCE.

Anyone accessing the building will be required to show the security officer a
type of photo identification card and Company ID. Please indicate the Supervisor
who will be in charge and if at all possible the name of the construction
workers who will be working in your space. If specific names are not known then
please list the number of workmen per trade:

(Supervisor)

 

Note: There is a $25.00 service charge for any lock or unlock requests made of
the security department. Tenant/building authorization required.

All access notices must be received 48 hours in advance.

FOR OFFICE USE ONLY:

CONSTRUCTION MANAGER:                                          
                        DATE:                                    

For a current list of approved Willis Tower Contractors, please contact the
office of the building at (312) 875-0066.

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES Schedule 2, Page 20



--------------------------------------------------------------------------------

SCHEDULE 3

WILLIS TOWER

Approved General Contractors

 

Contractor

  

Phone Number

  

Fax Number

Clune Construction Company

10 S. LaSalle Street, Suite 300

Chicago, IL 60603

   (312)726-6103    (312)419-8139

Exclusive Construction Services

1224 133rd Court

Lemont, IL 60439

   (312)421-6599    (312)421-6977

Executive Construction Inc.

235 Fenel Lane

Hillside, IL 60162

   (708) 236-3300    (708) 236-3333

Interior Construction Group

105 W. Adams, Suite 900

Chicago, IL 60606

   (312)553-4949    (312)553-0649

JC Anderson

834 N. Church Road

Elmhurst, IL 60126

   (630) 834-1669    (630) 834-0142

Krahl Construction

322 S. Green Street, Suite 300

Chicago, IL 60607

   (312)648-9800    (312)648-2685

Leopardo Companies, Inc.

333 W. Wacker Drive,Suite 250

Chicago, IL 60606-1265

   (312)332-7570    (312)332-7572

Pepper Construction Co.

643 North Orleans

Chicago, IL 60610

   (312)266-4700    (312)266-2792

Turner Construction Co.

53 E.Monroe, Suite 3100

Chicago, IL 60603

   (312)704-0770    (312)327-2800

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES Schedule 3, Page 21



--------------------------------------------------------------------------------

SCHEDULE 4

Approved Subcontractors

Willis Tower

Approved Painting Contractors

 

Contractor

  

Phone Number

  

Fax Number

Ascher Brothers Co., Inc.

3033 West Fletcher Street

Chicago, IL 60618

   (773)588-0001    (773) 588-5350

C & W Building Services, Inc.

1444 Lake Street

Chicago, IL 60607

   (312)829-4680    (312)829-4684

Hester Commercial Painting

7340 N. Monticello Avenue

Skokie, IL 60076

   (847)677-5130    (847)677-5139

Krahl Construction

322 S. Green Street, Suite 300

Chicago, IL 60607

   (312)648-9800    (312)648-2685

Pinnacle Decorating, Inc.

384 Kent Road

Suite 201

Riverside, IL 60546

   (708)447-3107    (708) 447-7920

Triangle Decorating Company

2206 S. Lively Boulevard

Elk Grove, IL 60007-5210

   (847)357-1800    (847)357-1888

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES Schedule 4, Page 22



--------------------------------------------------------------------------------

Willis Tower

Approved Plumbing Contractors

 

Contractor

  

Contact

  

Phone Number

  

Fax Number

Great Lakes Plumbing & Heating

4521 W. Diversey

Chicago, Illinois 60639

   Gene Hyken    (312)876-0813    (312)876-1932

Johns Plumbing

3116 N.Cicero

Chicago, Illinois 60641

   Mike Shudy    (773) 286-9030    (773) 286-5073

Pientka Plumbing

14521 Trailway

Lake Forest, IL 60045

   Bob Klauk    (847) 573-9004    (847)573-9005

Ramm Plumbing Company

220 Seegers Avenue

Elk Grove Village, IL 60007

   Frank Avino    (847) 437-6680    (847) 437-6676

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES Schedule 4, Page 23



--------------------------------------------------------------------------------

Willis Tower

Approved Telecommunications Contractors

 

Contractor

  

Phone Number

  

Fax Number

Commerical Light Company

245 Fencl Lane

Hillside, IL

   (708) 449-6900    (708) 449-6942

Continental Electric

5900 West Howard

Skokie, Illinois 60077

   (847) 677-1600    (847) 677-1668

Maron Electric Co.

5401 West Fargo Avenue

Skokie, Illinois 60077

   (847) 679-6500    (847) 679-6503

Prime Technical Systems

215 S. Aberdeen

Chicago, Illinois 60601

   (312) 433-9111    (312) 433-6493

J. J. O’Keefe Electric

10931 S. Homan Avenue

Suite B

Chicago, IL 60655

   (773) 239-0059    (773) 239-0324

Rex Electric

920 National Avenue

Addison, IL 60101-3125

   (630) 932-8600    (630) 932-8678

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES Schedule 4, Page 24



--------------------------------------------------------------------------------

Willis Tower

Approved Electrical Contractors

 

Contractor

  

Phone Number

  

Fax Number

Commercial Light Co.

245 Fencl Lane

Hillside, Illinois 60162

   (708) 449-6900    (708) 449-6942

Continental Electric

5900 West Howard

Skokie, Illinois 60077

   (847) 677-1600    (847) 677-1668

Maron Electric Co.

5401 West Fargo Avenue

Skokie, Illinois 60077

   (847) 679-6500    (847) 679-6503

Prime Electric

215 S. Aberdeen

Chicago, Illinois 60607

   (312) 433-9111    (312) 433-6493

Rex Electric

920 National Avenue

Addison, IL 60101-3125

   (630) 932-8600    (630) 932-8678

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES Schedule 4, Page 25



--------------------------------------------------------------------------------

Willis Tower

Approved HVAC Sub-Contractors

 

Contractor

  

Phone Number

  

Fax Number

Admiral Heating and Ventilating, Inc.

4150 Litt Drive

Hillside, IL 60162

   (708) 544-3100    (708) 544-3606

Anchor Mechanical

215 S. Aberdeen

Chicago, IL 60607

   (312) 492-6994    (312) 492-6996

James Anderson, Inc.

2030 Janice Avenue

Melrose Park, Illinois 60160

   (708) 345-2400    (708) 343-0581

Hill Mechanical Group

4241 Ravenswood

Chicago, Illinois 60613

   (773) 929-6600    (773) 929-9549

Midwest Mechanical

540 Executive Drive

Willowbrook, Illinois 60521

   (630) 655-4200    (630) 655-0730

Mobile Air Force

509 East State Parkway, Unit D

Schaumburg, IL 60173

(Portable HVAC Rental)

  

1-800-596-0800

   (847) 755-0589

Talmar Metal Products

4632 W. 138th Street

Crestwood, IL 60445

   (708) 371-0333    (708) 371-4111

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES Schedule 4, Page 26



--------------------------------------------------------------------------------

Willis Tower

Approved Temperature Control Sub-Contractors

 

Contractor

  

Contact

  

Phone Number

  

Fax Number

Johnson Controls

4415 W. Harrison

Suite 240

Hillside, Illinois 60162

   Mark Eggerding    (708) 449-3334    (708) 449-3454

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES Schedule 4, Page 27



--------------------------------------------------------------------------------

Willis Tower

Approved Sprinkler / Pipe-Fitter Sub-Contractors

 

Contractor

  

Phone Number

  

Fax Number

Great Lakes Plumbing & Heating

4521 W. Diversey

Chicago, Illinois 60639

   (312) 876-0813    (312) 876-1932

Superior Mechanical Systems

7515 Santa Fe Drive

Hodgkins, IL 60525

   (708) 588-0000    (708) 588-0115

Tenant Fire Protection, Inc.

7637 W. 100th Place

Bridgeview, IL 60455

   (708) 430-7780    (708) 430-7784

U.S. Fire Protection

28427 North Ballard Drive

Unit H

Lake Forest, Illinois 60045

   (847) 816-0050    (847) 816-0098

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES Schedule 4, Page 28



--------------------------------------------------------------------------------

Willis Tower

Approved Fire & Life / Safety Controls, Security Sub-Contractors

 

Contractor

  

Phone Number

  

Fax Number

Advent Systems, Inc.

477 West Wrightwood Avenue

Elmhurst, Illinois 60126

   (630) 279-7171    (630) 279-7676

Johnson Control

4415 W. Harrison

Suite 240

Hillside, Illinois 60162

   (708) 449-3334    (708) 449-3454

Sentry Fire Protection Systems

1322 W. North Avenue

Chicago, IL 60622

   (773) 489-6700    (773) 489-1197

Tenant Fire Protection, Inc.

7637 W. 100th Place

Bridgeview, IL 60455

   (708) 430-7780    (708) 430-7784

 

* Note: Johnson Control technicians must make All final terminations to the Base
Building System.

 

WILLIS TOWER – CONTRACTOR & VENDOR GUIDELINES Schedule 4, Page 29



--------------------------------------------------------------------------------

EXHIBIT C

RULES AND REGULATIONS

 

1. Tenant shall not in any manner deface or injure the Building or any part
thereof, nor do anything tending to injure the reputation of the Building or its
occupants.

 

2. Tenant shall not install any sign, lettering, picture, notice, advertisement
or object unacceptable to Landlord against glass partitions, doors or windows
which would be visible from the Building’s corridors, or place same on any
outside window or in a position visible from outside the Building. Tenant agrees
to promptly remove same upon notice from Landlord. Any sign, lettering, picture,
notice or advertisement installed within the Premises which is visible to the
public from within the Building shall be installed at Tenant’s cost and in such
manner, character and style as approved by prior written consent of Landlord.

 

3. Tenant shall not, in advertising or other publicity, without prior written
consent of Landlord, use the name of the Building (Willis Tower) or use pictures
or illustrations of the Building.

 

4. The Tenant’s mailing address shall include:

(Name of Company)

233 South Wacker Drive

Chicago, Illinois 60606

 

5. Tenant shall not obstruct sidewalks, entrances, passages, courts, corridors,
vestibules, halls, elevators, loading docks, escalators and stairways in and
about the Building.

 

6. Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises.

 

7. Tenant shall not make noises, cause disturbances or vibrations or use or
operate any electrical or electronic devices or other devices that emit sound or
other waves or disturbances, or that create a fire hazard, or create odors, any
of which may be offensive to other Tenants and occupants of the Building or that
would interfere with the operation of any device or equipment or radio or
television broadcasting or reception from or within the Building or elsewhere,
and shall not place or install any projections, antennae, aerials or similar
devices inside or outside the Premises.

 

8. Tenant shall not exhibit, sell or offer to sell, use, rent or exchange any
item or service in or from the Premises unless ordinarily embraced within the
Tenant’s use of the Premises specified herein.

 

9. Tenant shall report all peddlers, solicitors and beggars immediately to the
office of the Building or as Landlord otherwise requests.

 

C-1



--------------------------------------------------------------------------------

10. Tenant shall not waste water and agrees to cooperate fully with Landlord to
assure the most effective operating of the Building’s heating and air
conditioning, and shall refrain from adjusting any controls other than room
thermostats installed for Tenant’s use, and shall keep public corridor doors
closed, and shall not block any heating and air conditioning induction units.

 

11. All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord’s standard rules, regulations, policies and procedures,
which may be revised from time to time.

 

12. Tenant shall not employ persons to do janitorial work in the Premises and no
persons other than the janitors of the Building shall clean the Premises without
prior written consent of Landlord. With prior written consent of Landlord, any
person employed by Tenant to do janitorial work shall, while in the Building,
either inside or outside of the Premises, be subject to and under the control
and direction of the manager of the Building (but not as agent or servant of
said manager or Landlord). The work of janitorial personnel shall not be
hindered by Tenant after 5:30 P.M., and janitorial work may be done at any time
when the offices are vacant. Windows, doors and fixtures may be cleaned at any
time. Tenant shall provide adequate waste and rubbish receptacles to prevent
unreasonable hardship to the cleaning service.

 

13. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of merchandise or materials requiring the use of
elevators, stairways, lobby areas or loading dock areas, shall be restricted to
hours reasonably designated by Landlord. Tenant shall obtain Landlord’s prior
approval by providing a detailed listing of the activity, which approval shall
not be unreasonably withheld. If approved by Landlord, the activity shall be
under the supervision of Landlord and performed in the manner required by
Landlord. Tenant shall assume all risk for damage to articles moved and injury
to any persons resulting from the activity. If equipment, property, or personnel
of Landlord or of any other party is damaged or injured as a result of or in
connection with the activity, Tenant shall be solely liable for any resulting
damage, loss or injury.

 

14. Deliveries to and from the Premises shall be made only at the times in the
areas and through the entrances and exits reasonably designated by Landlord.
Tenant shall not make deliveries to or from the Premises in a manner that might
interfere with the use by any other tenant of its premises or of the Common
Areas, any pedestrian use, or any use which is inconsistent with good business
practice.

 

15. Landlord shall have the right to approve the weight, size, or location of
heavy equipment or articles in and about the Premises, which approval shall not
be unreasonably withheld. Damage to the Building by the installation,
maintenance, operation, existence or removal of Tenant’s Property shall be
repaired at Tenant’s sole expense.

 

16. Tenant shall not cook in the Premises or at any time sell, purchase or give
away, or permit the sale or purchase of food in any form; however, with prior
written consent of Landlord, such activities may be permitted in lounges or
other facilities specifically designated for this purpose.

 

C-2



--------------------------------------------------------------------------------

17. Tenant shall not: (1) use the Premises for lodging or for any immoral or
illegal purposes; (2) use the Premises to engage in the manufacture or sale of,
or permit the use of, any spirituous, fermented, intoxicating or alcoholic
beverages on the Premises; or (3) use the Premises to engage in the manufacture
or sale of, or permit the use of, any illegal drugs on the Premises.

 

18. Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (2) solicit business or
distribute or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Building that might, in Landlord’s sole opinion,
constitute a nuisance.

 

19. Tenant shall not bring firearms into the Premises.

 

20. Tenant shall keep doors and other means of entry to the Premises closed and
secured.

 

21. No animals, except those assisting handicapped persons, shall be brought
into the Building or kept in or about the Premises.

 

22. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building or about the Property, except for those
substances as are typically found in similar premises used for general office
purposes and are being used by Tenant in a safe manner and in accordance with
all applicable Laws. Tenant shall not, without Landlord’s prior written consent,
use, store, install, spill, remove, release or dispose of, within or about the
Premises or any other portion of the Property, any asbestos-containing materials
or any solid, liquid or gaseous material now or subsequently considered toxic or
hazardous under the provisions of 42 U.S.C. Section 9601 et seq. or any other
applicable environmental Law which may now or later be in effect. Tenant shall
comply with all Laws pertaining to and governing the use of these materials by
Tenant and shall remain solely liable for the costs of abatement and removal.

 

23. Tenant shall not take any action which would violate Landlord’s labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute or interfere with Landlord’s or any other tenant’s or occupant’s
business or with the rights and privileges of any person lawfully in the
Building (“Labor Disruption”). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or any of the
Landlord Related Parties nor shall the Commencement Date of the Term be extended
as a result of the above actions.

 

24. Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees.

 

C-3



--------------------------------------------------------------------------------

25. Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas designated by Landlord.

 

26. Landlord may from time to time adopt systems and procedures for the security
and safety of the Building and Property, its occupants, entry, use and contents.
Tenant, its agents, employees, contractors, guests and invitees shall comply
with Landlord’s systems and procedures.

 

27. Tenant shall at all time comply with the Chicago Clean Indoor Air Ordinance
of 2005 (Chapter 7-32 of the City of Chicago Municipal Code), and any
regulations enacted pursuant to said Ordinance. Further, neither Tenant nor its
agents, employees, contractors, guests or invitees shall smoke or permit smoking
in the Building (including the Premises) and the Common Areas, or within 15 feet
of any entrance to the Building, unless a portion of the Common Areas have been
declared a designated smoking area by Landlord.

 

28. Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF TENANT ESTOPPEL CERTIFICATE

 

Landlord:    233 S. WACKER LLC Tenant:    TRADESTATION SECURITIES, INC. Address
of Tenant:    Suite         consisting of approximately         square feet of
Rentable Area on the         Floor(s) of the Building Lease:    That certain
Lease, dated                             , 2010, by and between Landlord and
Tenant, including the Work Letter and the Condenser Water Addendum, if any, and
the following amendments, if any, (the “Lease”, a copy of which is attached and
made a part hereof).

 

Commencement Date:    Expiration Date:    Security Deposit    $            
Monthly Base Rent:    $             Monthly Base Rent and Additional Rent
(Expense and Tax Adjustments) Paid Through:    $             Current Estimated
Monthly Installment of the Expense Adjustment Amount:    $             Current
Estimated Monthly Installment of the Tax Adjustment Amount:    $            

Lenders:                                          
                                         
                                                    (and/or additional lenders,
their respective successors and assigns).

 

1. In order to induce Lenders to make loans secured by, among other things,
Mortgages on property (the “property”) which includes the Premises, Tenant
hereby certifies as true and correct the following statements:

 

  (a) The Lease is a true, correct and complete agreement between Landlord and
Tenant with respect to the premises described therein (the “Premises”).

 

D-1



--------------------------------------------------------------------------------

  (b) The Lease is in full force and effect and constitutes the entire agreement
between Landlord and Tenant. The Lease has not been amended, modified,
supplemented or changed, whether in writing or orally (including, without
limitation, any agreement by Landlord to assume any lease of Tenant covering
space in other property), except as disclosed herein.

 

  (c) Tenant is in sole possession of and is occupying the Premises. Except as
specified below, Tenant is not in any respect in default under the Lease and has
not subleased all or any part of the Premises or assigned the Lease, or
otherwise transferred or hypothecated its interest in the Lease or the Premises.

 

  (d) The Commencement Date and Expiration Date of the term of the Lease are
correctly stated above. Tenant has no options or rights of renewal, extension,
expansion, purchase or first refusal concerning the Lease, the Premises or other
space within the building of which the Premises are a part, except as may be
stated in the Lease. Tenant has not exercised any option or rights to renew,
extend, amend, modify, or change the term of the Lease, except as may be stated
in the Lease. Tenant does not have any preferential right to purchase all or any
part of the property of which the Premises are a part.

 

  (e) The Monthly Base Rent and other amounts payable under the Lease are
correctly stated above. Monthly Base Rent (and Additional Rent) have been paid
through the date stated above. Tenant has not prepaid any rent for more than one
(1) month and is paying rent under the Lease on a current basis with no offsets,
credits, claims or setoffs. Tenant has not been given any free rent, partial
rent, rebates, rent abatements, or rent concessions of any kind, which are
unexpired, except as disclosed herein.

 

  (f) Tenant has deposited the Security Deposit stated above with Landlord, and
to the best of Tenant’s knowledge, none of the Security Deposit has been applied
by Landlord to the payment of rent or any other amounts due under the Lease.

 

  (g) As of the date hereof, Landlord has fully performed all of its obligations
under the Lease and has satisfied all commitments made to induce Tenant to enter
into the Lease. To the best of Tenant’s knowledge, Landlord is not in default
under the terms and conditions of the Lease and no event has occurred which
would constitute a default under the Lease, either upon service of notice or
passage of time. To the best of Tenant’s knowledge, no claim, controversy or
dispute exists between Tenant and Landlord. As of the date hereof, Tenant is not
asserting that the Lease is not fully enforceable by Landlord in accordance with
its terms.

 

  (h) All construction, build-out, improvements, or alterations to the Premises
required under the Lease have been fully completed in accordance with the plans
and specifications described in the Lease and all contributions required to be
made by Landlord on account thereof have been made.

 

D-2



--------------------------------------------------------------------------------

  (i) Landlord has not previously given any consent to Tenant (i.e., consent to
sublease or alter the Premises) that is required under the Lease before the
taking of any action by Tenant, except as disclosed herein.

 

  (j) Tenant is not insolvent and is able to pay its debts as they mature. There
are no actions, whether voluntary or otherwise, pending against Tenant under the
bankruptcy or insolvency laws of the United States or any state thereof.

 

2. Tenant agrees that from and after the date hereof, Tenant will not pay any
rent under the Lease more than thirty (30) days in advance of its due date.

 

3. Tenant hereby certifies that the address for notices to Tenant under the
Lease is correctly set forth above.

This certificate has been given to Lenders with the understanding that Lenders
will rely hereon in connection with loans which will be secured by the property
of which the Premises constitute a part. The undersigned hereby certifies that
he or she is duly authorized to sign and deliver this Estoppel Certificate.

IN WITNESS WHEREOF, Tenant has caused this Estoppel Certificate to be executed
by its duly authorized representative as of the          day of
                    , 20    .

 

TENANT: TRADESTATION SECURITIES, INC. By:       Its:    

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

CONDENSER WATER ADDENDUM

This Condenser Water Addendum constitutes a part of the Lease, dated
                    , 2010, between 233 S. WACKER LLC, a Delaware limited
liability company, as Landlord, and TRADESTATION SECURITIES, INC., a Florida
corporation, as Tenant, for premises as described in the Lease located at 233
South Wacker Drive, Chicago, Illinois (the “Premises”).

WHEREAS, Landlord has constructed and is operating an auxiliary condenser water
system (the “System”) for its use and the use of tenants in the Building; and

WHEREAS, Tenant is desirous of connecting certain facilities to the System to be
indicated on the plans;

NOW, THEREFORE, the parties agree as follows:

 

1. Tenant shall advise Landlord of its requirements for condenser water use,
determined separately for each floor of the Premises, and furnish to Landlord
plans and specifications of its facilities which it proposes to connect to the
System.

 

2. Upon Landlord’s approval thereof and payment of Landlord’s costs in
connection therewith, Landlord shall grant to Tenant the right to connect its
facilities to the System which connection shall be made only by Landlord’s
approved contractor.

 

3. The connection fee for each gallon per minute (GPM) of dedicated capacity is
waived. (GPM is to be calculated by using the equipment manufacturer’s technical
specifications based on a condenser entering water temperature (EWT) of 85
degrees Fahrenheit and a condenser water temperature rise (WTR) of 10 degrees
Fahrenheit).

 

4. Tenant shall pay to Landlord a “Monthly Fee” for its dedicated capacity on
the System. The fee shall be calculated as follows:

CONDENSER WATER RATE –

(GPM x 60) x 728 hours per month x cost per gallon = Monthly Fee

(GPM is to be calculated by using the equipment manufacturer’s technical
specifications based on a condenser entering water temperature (EWT) of 85
degrees Fahrenheit and a condenser water temperature rise (WTR) of 10 degrees
Fahrenheit).

 

5.

All proposed changes in Tenant’s facilities shall be submitted to Landlord in
advance for Landlord’s approval. No changes shall be made in Tenant’s facilities
without prior written approval of Landlord. Landlord shall have the right to
designate such conditions and charges for the making of Tenant’s changes as
Landlord deems appropriate. It is

 

E-1



--------------------------------------------------------------------------------

 

expressly agreed that Landlord may refuse to make any changes which increase the
amount of condenser water supplied to Tenant.

 

6. All the terms and conditions of the Lease shall apply to this Addendum.

 

7. This Addendum shall become effective on the Commencement Date and will
terminate on the termination of the Lease.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Condenser Water
Addendum to be duly executed this 22nd day of November, 2010.

 

LANDLORD: 233 S. WACKER LLC, a Delaware limited liability company By:    
TENANT: TRADESTATION SECURITIES, INC., a Florida corporation By:    

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

Janitorial Specifications

NIGHTLY:

 

1. Clean/sanitize restrooms and replenish supplies.

 

2. Dry mop with specially treated cloth all stone ceramic tile, terrazzo and
other types of unwaxed flooring.

 

3. Spot clean internal stairwells especially food, coffee and drink spills.

 

4. Sweep all vinyl, asphalt, rubber and similar types of flooring using an
approved chemically treated cloth. Spot clean for spills and stains.

 

5. Vacuum clean all carpeted areas. Sweep all private stairways and vacuum if
carpeted.

 

6. Using approved spotter, spot clean carpeted areas.

 

7. Hand dust and wipe clean with damp or chemically treated cloth all furniture,
file cabinets, fixtures, window sills, convector enclosure tops and wash said
sills and tops if necessary, with the exception of window sills and convectors
cleaned twice per month.

 

8. Maintain janitor closets in neat and orderly manner.

 

9. Dust all chair rails, trim, etc.

 

10. Remove all gum and foreign matter on sight.

 

11. Empty and clean all waste receptacles, replace liners as necessary, and
remove all wastepaper and waste materials to a designated area.

 

12. Damp dust interiors of all waste disposal receptacles (as necessary).

 

13. Wash clean all water fountains and water coolers.

 

14. Clean all glass furniture tops.

 

15. Remove finger marks, smudges and stains from all horizontal and vertical
surfaces.

 

16. Dust doors of elevator hatchways.

 

WEEKLY:

 

1. Wash restroom partitions.

 

2. Hand dust all door louvers and other ventilating louvers within reach.

 

3. Dust all baseboards.

 

4. Remove finger marks from all painted surfaces near light switches, entrance
doors, etc.

 

5. Wipe clean all bright work.

 

6. Move and vacuum clean underneath all furniture that can be moved.

 

7. Polish all water fountains.

 

F-1



--------------------------------------------------------------------------------

MONTHLY:

 

1. Wash telephones.

 

2. Wash floors in public and private stairwells throughout Building.

 

3. Spray buff resilient floors in high traffic areas.

 

4. Power scrub restroom floors.

QUARTERLY:

 

1. Dust all picture frames, charts and similar hangings not reached in nightly
cleaning.

 

2. Dust and spot clean all vertical surfaces such as walls, partitions, doors
and other surfaces not reached in nightly cleaning.

 

3. Dust exterior of lighting fixtures.

 

4. Dust all Venetian blinds and report any broken tapes, cords, etc., to
supervisor.

 

5. Dust all air conditioning louvers, grills, etc., not reached in nightly
cleaning.

 

6. Pursuant to manufacturer’s specifications, strip and wax composition or other
hard surface flooring, subject to special cleaning requirements of particular
flooring.

ANNUALLY:

 

1. Clean all interior window metal and other unpainted interior metal surfaces
of the perimeter walls using a metal cleaning product.

WINDOW WASHING:

 

1. One (1) time per year interior perimeter windows.

 

2. Three (3) times per year outside perimeter windows, weather permitting.

 

GENERAL REQUIREMENTS:

 

1. All specified cleaning and any additional cleaning operations shall be
scheduled so that a minimum number of lights are to be left on. Upon completion
of the cleaning, all lights are to be turned off except for designated night
lighting fixtures.

 

2. All entrance doors to elevator lobbies, restrooms, stairwells or other public
access corridors are to be kept closed and locked during all cleaning
operations. Interior private office, file room and conference room doors are to
remain open, unless doors are fitted with automatic closers or locking
mechanisms, in which case they are to remain closed during cleaning or returned
to closed and locked positions upon completion of cleaning in such room.

 

3. Stocking and cleaning Tenant’s private restrooms is an additional charge to
Tenant.

 

F-2